Exhibit 10.1

 

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 30, 2015

AMONG

INLAND REAL ESTATE INCOME TRUST, INC.

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT,

KEYBANC CAPITAL MARKETS INC.

AS LEAD ARRANGER,

AND

THE LENDERS
FROM TIME TO TIME PARTIES HERETO

 

 

Table of Contents



  Page ARTICLE I. DEFINITIONS 1 ARTICLE II. THE CREDIT 32 2.1.   Generally 32
2.2.   Ratable and Non Ratable Advances 32 2.3.   Periodic Principal Payments 33
2.4.   Final Principal Payment 33 2.5.   Unused Fee; Facility Fee 34
2.6.   Other Fees 34 2.7.   Minimum Amount of Each Advance 34 2.8.   Method of
Selecting Types and Interest Periods for New Advances 35 2.9.   Conversion and
Continuation of Outstanding Advances 36 2.10.   Changes in Interest Rate, Etc.
36 2.11.   Rates Applicable After Default 37 2.12.   Method of Payment 37
2.13.   Notes; Telephonic Notices 38 2.14.   Interest Payment Dates; Interest
and Fee Basis 38 2.15.   Notification of Advances, Interest Rates and
Prepayments 38 2.16.   Swingline Advances 39 2.17.   Lending Installations 40
2.18.   Non-Receipt of Funds by the Administrative Agent 40 2.19.   Replacement
of Lenders under Certain Circumstances 40 2.20.   Usury 41 2.21.   Extension of
Facility Termination Date 41 2.22.   Termination or Increase in Commitments. 42
2.23.   Unencumbered Properties 43 ARTICLE IIA LETTER OF CREDIT SUBFACILITY 47
2A.1   Obligation to Issue 47 2A.2   Types and Amounts 47 2A.3   Conditions 48
2A.4   Procedure for Issuance of Facility Letters of Credit 48
2A.5   Reimbursement Obligations; Duties of Issuing Bank 49 2A.6   Participation
50 2A.7   Payment of Reimbursement Obligations 51 2A.8   Compensation for
Facility Letters of Credit 52 2A.9   Letter of Credit Collateral Account 53
ARTICLE III. CHANGE IN CIRCUMSTANCES 53 3.1.   Yield Protection 53
3.2.   Changes in Capital Adequacy Regulations 54 3.3.   Availability of Types
of Advances 55 3.4.   Funding Indemnification 55 3.5.   Taxes 55 3.6.   Lender
Statements; Survival of Indemnity 58

i 

 

    ARTICLE IV. CONDITIONS PRECEDENT 59 4.1.   Initial Advance 59 4.2.   Each
Advance and Issuance 61 ARTICLE V. REPRESENTATIONS AND WARRANTIES 62
5.1.   Existence 62 5.2.   Authorization and Validity 62 5.3.   No Conflict;
Government Consent 62 5.4.   Financial Statements; Material Adverse Effect 63
5.5.   Taxes 63 5.6.   Litigation 63 5.7.   Subsidiaries 63 5.8.   ERISA 64
5.9.   Accuracy of Information 64 5.10.   Regulations of the Board 64
5.11.   Material Agreements 64 5.12.   Compliance With Laws 64 5.13.   Ownership
of Properties 65 5.14.   Investment Company Act 65 5.15.   Solvency 65
5.16.   Insurance 65 5.17.   REIT Status 66 5.18.   Environmental Matters 66
5.19.   Sanctions Laws and Regulations 67 5.20.   Unencumbered Properties 67
ARTICLE VI. COVENANTS 67 6.1.   Financial Reporting 67 6.2.   Use of Proceeds 69
6.3.   Notice of Default 70 6.4.   Conduct of Business 70 6.5.   Taxes 70
6.6.   Insurance 70 6.7.   Compliance with Laws 70 6.8.   Maintenance of
Properties 70 6.9.   Inspection 71 6.10.   Maintenance of Status 71
6.11.   Dividends; Distributions; Redemptions 71 6.12.   [Intentionally Deleted]
71 6.13.   Plan Assets 71 6.14.   Liens 72 6.15.   Affiliates 72
6.16.   Consolidated Tangible Net Worth 72 6.17.   Indebtedness and Cash Flow
Covenants 72 6.18.   Environmental Matters 73 6.19.   Permitted Investments 74
6.20.   Negative Pledges 75 6.21.   Subsidiary Guaranty 75 6.22.   Subordination
of Advisors Fees 76 6.23.   Mergers, Consolidations and Sales of Assets 76

ii 

 

    ARTICLE VII. DEFAULTS 76 ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES 79 8.1.   Acceleration 79 8.2.   Amendments 80 8.3.   Preservation of
Rights 81 ARTICLE IX. GENERAL PROVISIONS 81 9.1.   Survival of Representations
81 9.2.   Governmental Regulation 81 9.3.   [Intentionally Deleted]. 81
9.4.   Headings 81 9.5.   Entire Agreement 81 9.6.   Several Obligations;
Benefits of the Agreement 82 9.7.   Expenses; Indemnification 82 9.8.   Numbers
of Documents 83 9.9.   Accounting 83 9.10.   Severability of Provisions 83
9.11.   No Advisory or Fiduciary Responsibility 84 9.12.   Choice of Law 84
9.13.   Consent to Jurisdiction 85 9.14.   Waiver of Jury Trial 85 ARTICLE X.
THE ADMINISTRATIVE AGENT 85 10.1.   Appointment 85 10.2.   Powers 86
10.3.   General Immunity 86 10.4.   No Responsibility for Loans, Recitals, etc.
86 10.5.   Action on Instructions of Lenders 86 10.6.   Employment of Agents and
Counsel 87 10.7.   Reliance on Documents; Counsel 87 10.8.   Administrative
Agent’s Reimbursement and Indemnification 87 10.9.   Rights as a Lender 88
10.10.   Lender Credit Decision 88 10.11.   Successor Administrative Agent 88
10.12.   Notice of Defaults 89 10.13.   Requests for Approval 89
10.14.   Defaulting Lenders 90 10.15.   Additional Agents 91 ARTICLE XI. SETOFF;
RATABLE PAYMENTS 91 11.1.   Setoff 91 11.2.   Ratable Payments 92

iii 

 

    ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 82
12.1.   Successors and Assigns 82 12.2.   Participations 83 12.3.   Assignments
83 12.4.   Dissemination of Information 84 12.5.   Tax Treatment 85
12.6.   Confidentiality 85 ARTICLE XIII. NOTICES 85 13.1.   Giving Notice 85
ARTICLE XIV. PATRIOT ACT 86 ARTICLE XV. COUNTERPARTS 86

iv 

 

EXHIBITS





EXHIBIT A COMPLIANCE CERTIFICATE EXHIBIT B ASSIGNMENT AGREEMENT EXHIBIT C LIST
OF INITIAL SUBSIDIARY GUARANTORS EXHIBIT D SUBSIDIARY GUARANTY EXHIBIT E
BORROWER”S COUNSEL OPINION LETTER EXHIBIT F BORROWING NOTICE EXHIBIT G PRICING
SCHEDULE EXHIBIT H LIST OF INITIAL UNENCUMBERED PROPERTIES EXHIBIT I FORM OF
NOTE EXHIBIT J FORM OF AMENDMENT REGARDING INCREASE EXHIBIT K SUBORDINATION
AGREEMENT SCHEDULE 5.6 LITIGATION SCHEDULE 5.7 SUBSIDIARIES OF BORROWER SCHEDULE
5.18 ENVIRONMENTAL MATTERS



 

 

v 

 

CREDIT AGREEMENT

This Credit Agreement (the “Agreement”) dated as of September 30, 2015, is among
Inland Real Estate Income Trust, Inc., a corporation organized under the laws of
the State of Maryland (the “Borrower”), KeyBank National Association, a national
banking association, and the several other banks, financial institutions and
entities from time to time parties to this Agreement (collectively, the
“Lenders”), and KeyBank National Association, not individually, but as
“Administrative Agent”.

RECITALS

A. The Borrower is primarily engaged in the business of purchasing, owning,
operating and leasing commercial real estate properties.

B. The Borrower has requested that the Administrative Agent and the Lenders
enter into this Agreement to provide an unsecured revolving credit facility to
Borrower. The Administrative Agent and the Lenders have agreed to do so, on the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

As used in this Agreement:

“ABR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the Floating Rate as determined from time to time in accordance with
the definition of “Applicable Margin”.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Agreement Effective Date, by which the Borrower or
any of its Subsidiaries (i) acquires any going business or all or substantially
all of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
partnership interests of a partnership or of the outstanding membership
interests in a limited liability company.

1 

 

 

“Adjusted EBITDA” means, as of any date, an amount equal to the Consolidated NOI
for the most recent four (4) fiscal quarters of the Borrower for which financial
results have been reported, as adjusted by (i) adding thereto interest income
and dividend income on Marketable Securities (but only to the extent dividend
income does not constitute more than ten percent (10%) of total Adjusted
EBITDA), (ii) deducting therefrom any income attributable to Excluded Tenants;
(iii) adding or deducting for, as appropriate, any adjustment made under GAAP
for straight lining of rents, gains or losses from sales of assets,
extraordinary items, impairment and other non-cash charges, depreciation,
amortization, interest expenses, taxes; (iv) deducting therefrom the applicable
Capital Reserves for such period; (v) adding thereto, without duplication, the
Consolidated Group Pro Rata Share of the aggregate Net Operating Income for such
period from Projects owned by Investment Affiliates at the end of such period,
adjusted in the manner set forth in clauses (i) through (iv) of this sentence,
and (vi) deducting therefrom the Borrower’s actual general and administrative
expenses and asset management fees.

“Adjusted NOI” means with respect to any Project for any period, Net Operating
Income of such Project for such period less the applicable Capital Reserves.

“Adjusted Unencumbered NOI” means Unencumbered Pool NOI less the applicable
Capital Reserves.

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to the Borrower of the same
Type and, in the case of LIBOR Rate Advances, for the same Interest Period,
including Swingline Advances.

“Advisor” means IREIT Business Manager & Advisor, Inc., in its capacity as
advisor to the Borrower or any of its successors or assigns in such capacity.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent be deemed to be an Affiliate of the Borrower.

2 

 

 

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Commitments of all the Lenders, which, as of September 30, 2015, equal
$100,000,000, as such amounts may be increased or decreased hereafter in
accordance with Section 2.22 hereof.

“Agreement” is defined in the Recitals hereto.

“Agreement Effective Date” means the date this Agreement has been fully executed
and delivered by the Borrower and the Lenders and the initial Advance hereunder
has been made.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 0.5% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month Interest Period beginning on such day,
plus 1.00% per annum.

“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Exhibit G used in calculating the interest rate applicable
to the various Types of Advances, subject to the conditions set forth in Exhibit
G with respect to the effective date of changes in such applicable margins.

“Approved Bank” means any bank, finance company, insurance company or other
financial institution (a) which has (i)(x) a minimum net worth of $500,000,000
and/or (y) total assets of $10,000,000,000, and (ii) a minimum long-term debt
rating of (x) BBB+ or higher by S&P, and (y) Baa1 or higher by Moody’s, or (b)
which is approved by the Administrative Agent, which approval shall not be
unreasonably withheld.

“Arranger” means, Keybanc Capital Markets Inc. in its capacity as lead arranger.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the Chief Executive Officer, Chief Operating
Officer/President, Vice President, Chief Accounting Officer/Vice
President/Treasurer, Chief Financial Officer, Secretary or Assistant Secretaries
of Borrower, acting singly.

“Borrower” means Inland Real Estate Income Trust, Inc., a corporation organized
under the laws of the State of Maryland, and its permitted successors and
assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

3 

 

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities.

“Capital Reserves” means for any period of four (4) consecutive fiscal quarters,
an amount equal to $0.15 per square foot for improved commercial real estate
Projects. If the term Capital Reserves is used without reference to any specific
Project, then the amount shall be determined on an aggregate basis with respect
to all Projects of the Consolidated Group and the Consolidated Group Pro Rata
Share of all improved commercial real estate Projects of all Investment
Affiliates. The Capital Reserves shall be calculated based on the total square
footage of the Projects owned (or ground leased) at the end of the applicable
fiscal quarter.

“Capitalization Rate” means 7.00%.

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means, as of any date:

(i)               securities issued or directly and fully guaranteed or insured
by the United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;

(ii)              mutual funds organized under the United States Investment
Company Act rated AAm or AAm-G by S&P and P-1 by Moody’s;

(iii)            certificates of deposit or other interest-bearing obligations
of a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-2 by
S&P and not less than P-2 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date one month from the date of
their purchase;

4 

 

 

(iv)            certificates of deposit or other interest-bearing obligations of
a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-2 by
S&P, and not less than P-2 by Moody’s and which has a long term unsecured debt
rating of not less than BBB+ by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date three months from the date
of their purchase;

(v)             bonds or other obligations having a short term unsecured debt
rating of not less than A-2 by S&P and P-2 by Moody’s and having a long term
debt rating of not less than BBB+ by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(vi)            repurchase agreements issued by an entity rated not less than
A-2 by S&P, and not less than P-2 by Moody’s which are secured by U.S.
Government securities of the type described in clause (i) of this definition
maturing on or prior to a date one month from the date the repurchase agreement
is entered into;

(vii)           short term promissory notes rated not less than A-2 by S&P, and
not less than P-2 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and

(viii)         commercial paper (having original maturities of not more than 365
days) rated at least A-2 by S&P and P-2 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least BBB+ by Moody’s.

5 

 

 

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of
Borrower’s Equity Interests representing more than twenty-five percent (25%) of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; provided however, that Persons acquiring
Equity Interests of Borrower from Borrower in connection with an acquisition or
other transaction with Borrower, without any agreement among such Persons to act
together to hold, dispose of, or vote such shares following the acquisition of
such shares, shall not be considered a “group” for purposes of this clause (i);
or (ii) any change in the majority of the Board of Directors or Board of
Trustees of Borrower during any twelve (12) month period, excluding any new
directors or trustees whose election by such Board or whose nomination for
election by the holders of Borrower’s Equity Interests was approved by a vote of
a majority of the directors or trustees then still in office who were either
directors or trustees at the beginning of such period or whose election or
nomination for election was previously so approved. Notwithstanding anything
herein to the contrary, an internalization of the management of the Borrower
through a termination of the Business Management Agreement between the Borrower
and the Advisor and/or a termination of one or both of the Property Management
Agreements between the Borrower and the Property Managers will not constitute a
“Change in Control”. Notwithstanding anything in this definition to the
contrary, the listing of the Equity Interests in the Borrower on a national
stock exchange shall not per se constitute a Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
on the terms and conditions set forth herein not exceeding the amount set forth
opposite its signature below or as set forth in any Notice of Assignment
relating to any assignment that has become effective pursuant to Section
12.3(b), as such amount may be modified from time to time pursuant to the terms
hereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

6 

 

 

“Consolidated Debt Service” means, for any period, without duplication, (a)
Consolidated Interest Expense for such period plus (b) the aggregate amount of
scheduled principal payments attributable to Consolidated Total Indebtedness
taken into account in calculating Consolidated Interest Expense which were
required to be made during such period (excluding optional, balloon and
temporary amortization principal payments) plus (c) a percentage of scheduled
principal payments by any Investment Affiliate on Indebtedness of such
Investment Affiliate taken into account in calculating Consolidated Interest
Expense which were required to be made during such period (excluding optional,
balloon and temporary amortization principal payments), equal to the greater of
(x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate.

“Consolidated Group” means the Borrower and all Subsidiaries which are
consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total economic ownership interests held by the
Consolidated Group in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the total then-current value of such Investment
Affiliate that would be received by the Consolidated Group in the aggregate,
upon liquidation of such Investment Affiliate, after repayment in full of all
Indebtedness of such Investment Affiliate.

“Consolidated Interest Expense” means, on any date of determination, the sum of
(a) the Consolidated Group’s total interest expense incurred (in accordance with
GAAP) for the most recent four (4) fiscal quarters for which financial results
of the Borrower have been reported, including capitalized interest (but
excluding interest funded under a construction loan), plus (b) the Consolidated
Group’s Pro Rata Share of total interest expense incurred (in accordance with
GAAP) by its Investment Affiliates for such period. Interest Expense shall
exclude the effect of any mark to market of assumed debt pursuant to FAS 157 or
FAS 141.

“Consolidated NOI” means, as of any date, without duplication, the aggregate Net
Operating Income for the most recent four (4) fiscal quarters for which
financial results of Borrower have been reported from all Projects owned by the
Consolidated Group at the end of such fiscal quarter.

“Consolidated Tangible Net Worth” means, as of any date of determination, an
amount equal to (a) Gross Asset Value as of such date minus (b) Total
Outstanding Indebtedness as of such date.

7 

 

 

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
in existence on such date, determined on a consolidated basis in accordance with
GAAP (whether recourse or non-recourse), plus, without duplication, (b) the
applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate outstanding on such date other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group.

“Construction-in-Progress” means, as of any date, for the Consolidated Group,
the sum of all cash expenditures for land and improvements (including indirect
costs internally allocated and development costs) in accordance with GAAP on
Projects that are under construction or with respect to which construction is
reasonably scheduled to commence within twelve (12) months of such date. For the
purposes of calculating Construction in Progress of the Consolidated Group with
respect to Projects under construction by Investment Affiliates, the
Construction in Progress of the Consolidated Group on account thereof shall be
the lesser of (a) the Investment of the Consolidated Group in the applicable
Investment Affiliate or (b) the applicable Consolidated Group Pro Rata Share of
such Investment Affiliate times such Investment Affiliate’s cash expenditures
for such Construction in Progress. A Project shall be considered
Construction-in-Progress only until the first to occur of (i) the one year
anniversary of substantial completion of such Project and (ii) the first day of
the first fiscal quarter following the fiscal quarter in which such Project
achieves 85% physical occupancy.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event described in Article VII.

8 

 

 

“Defaulting Lender” means, subject to Section 10.14, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender‘s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 10.14)
upon delivery of written notice of such determination to the Borrower, the
Issuing Bank, the Swingline Lender and each Lender.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.11 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 4% per annum and
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate otherwise applicable to the Floating Rate Advance plus 4% per
annum.

9 

 

 

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.

“Dividend Payout Ratio” means, for any given period of time for any Person, the
ratio of (a) an amount equal to (i) 100% of all dividends or other
distributions, direct or indirect, on account of any Equity Interest of such
Person during such period, less, without duplication, (ii) any amount of such
dividends or distributions constituting Dividend Reinvestment Proceeds, and
(iii) any amount of such dividends or distributions constituting Preferred
Dividends, to (b) ninety-five percent (95%) of Funds From Operations of such
Person for such period.

“Dividend Reinvestment Proceeds” means all dividends or other distributions,
direct or indirect, on account of any Equity Interest of any Person which any
holder(s) of such Equity Interest directs to be used, concurrently with the
making of such dividend or distribution, for the purpose of purchasing for the
account of such holder(s) additional Equity Interests in such Person or its
subsidiaries.

“Economically Occupied” means, as of any date with respect to any space in any
Project, that such space is then subject to a binding and enforceable lease with
a tenant which (i) is not an Affiliate of the Borrower, (ii) took initial
occupancy of the demised premises (even if such demised premises are then
vacant), (iii) is not an Excluded Tenant and (iv) is not more than thirty (30)
days delinquent in payment of rent under such Lease.

“Eligible Ground Lease” means an unsubordinated ground lease as to which no
default has occurred and is continuing beyond the expiration of any applicable
grace or cure period containing the following terms and conditions: (a) a
remaining term (exclusive of any unexercised extension options) of thirty (30)
years or more from the date the applicable Project was added to the Unencumbered
Pool; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage on such leased property written notice
of any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosure, and fails to do so and (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease.

10 

 

 

“Eligible Unencumbered Property” means any stabilized commercial property
located in the United States which, as of any date of determination, (a) is
wholly owned by the Borrower or a Wholly-Owned Subsidiary of the Borrower, in
fee simple or pursuant to an Eligible Ground Lease, (b) is a retail Project, an
anchored mixed use Project, or a triple net leased Project, (c) is not subject
to any Liens securing Indebtedness or any other Liens (other than Permitted
Liens) or claims (including restrictions on transferability or assignability) of
any kind (including any such Lien, claim or restriction imposed by the
organizational documents of any such Wholly-Owned Subsidiary), (d) is not
subject to any agreement which prohibits or limits the ability of the Borrower
or any such Wholly-Owned Subsidiary to create, incur, assume or suffer to exist
any Lien thereon or upon the Equity Interests in of any such Wholly-Owned
Subsidiary, (e) is not subject to any agreement (excluding refinancing
commitments relating to an Unencumbered Property, which is expected to be
released from the Unencumbered Pool within ninety (90) days after the date of
determination) which entitles any Person to the benefit of any Lien (other than
Liens in favor of Lenders and other Permitted Liens) thereon or upon the Equity
Interests of any such Wholly-Owned Subsidiary or would entitle any Person to the
benefit of any Lien thereon or on such Equity Interests upon the occurrence of
any contingency (including, without limitation, pursuant to an “equal and
ratable” clause), (f) is not the subject of any material environmental, title or
structural issue, as evidenced by a certification of the Borrower and (g) which,
when aggregated with all other Unencumbered Properties then included in the
Unencumbered Pool will result in the Unencumbered Properties as a whole being at
least 85% Economically Occupied. No such Project owned by a Wholly-Owned
Subsidiary shall be deemed to be an Eligible Unencumbered Property unless (i)
all Equity Interests of each entity in the chain of ownership between such
Wholly-Owned Subsidiary and Borrower is not subject to any of the matters
described in clauses (c), (d) or (e) of the preceding sentence, (ii) no
bankruptcy or insolvency has occurred and is continuing with respect to such
Wholly-Owned Subsidiary or any entity in the chain of ownership between such
Wholly-Owned Subsidiary and Borrower, (iii) such Wholly-Owned Subsidiary has no
Indebtedness (other than in favor of the Lenders) and (iv) no such entity in the
chain of ownership between such Wholly-Owned Subsidiary and Borrower has
Indebtedness other than Secured Indebtedness or Guarantee Obligations relating
solely to Secured Indebtedness of such entity’s other direct or indirect
Subsidiaries. Notwithstanding the foregoing, the Required Lenders may, in their
sole discretion, elect to approve the addition of any Project which does not
meet all of the criteria set forth in the first sentence of this definition as
an Eligible Unencumbered Property despite such failure.

11 

 

 

“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community Right to
Know Act; the Hazardous Substances Transportation Act; the Resource Conservation
and Recovery Act (including but not limited to Subtitle I relating to
underground storage tanks); the Solid Waste Disposal Act; the Clean Water Act;
the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water
Act; the Occupational Safety and Health Act; the Federal Water Pollution Control
Act; the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered
Species Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting.

12 

 

 

“Excluded Subsidiary” means, a Subsidiary which (A) owns Projects subject to
Indebtedness and the terms of the loan documents for such Indebtedness preclude
such Subsidiary from entering into the Subsidiary Guaranty, or (B) is an entity
which owns only direct or indirect interests in Projects that are not
Unencumbered Properties and that, in the aggregate, constitute less than 5% of
Gross Asset Value.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee by
such Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Subsidiary Guarantor becomes or
would become effective with respect to such Swap Obligation or (b) in the case
of a Swap Obligation subject to a clearing requirement pursuant to Section 2(h)
of the Commodity Exchange Act (or any successor provision thereto), because such
Subsidiary Guarantor is a “financial entity,” as defined in Section
2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision thereto),
at the time the guarantee of such Subsidiary Guarantor becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee is or becomes illegal.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender and any United States federal withholding taxes
imposed pursuant to FATCA.

“Excluded Tenants” means, as of any date, any tenant leasing space at one of the
Projects that is subject to a voluntary or involuntary petition for relief under
any federal or state bankruptcy codes or insolvency law unless such tenant’s
lease obligations are guaranteed by an entity whose then current long-term,
unsecured debt obligations are rated BBB- or above by S&P or Baa3 or above by
Moody’s.

“Executive Order” has the meaning assigned to it in the definition of Sanctions
Laws and Regulations.

“Facility” is defined in Section 2.1.

“Facility Fee” is defined in Section 2.5(b).

“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement.

13 

 

 

“Facility Letter of Credit Fee” is defined in Section 2A.8.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means $25,000,000.

“Facility Termination Date” means September 30, 2019, as such date may be
extended pursuant to Section 2.21 hereof.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

“Fee Letter” is defined in Section 2.6.

“Fixed Charges” shall mean, as of any date, the sum of (i) (A) Consolidated Debt
Service for the most recent fiscal quarter of Borrower for which financial
results have been reported times (B) four (4), plus (ii) all Preferred Dividends
payable on account of preferred stock or preferred operating partnership units
of the Borrower or any other Person in the Consolidated Group with respect to
the four (4) immediately preceding fiscal quarters of Borrower for which
financial results have been reported.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate or ABR Applicable Margin
changes.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

14 

 

 

“Funds From Operations” means, for a given period, an amount equal to the net
income (or loss) of the Consolidated Group for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items and
sales of assets, impairment and other non-cash charges, plus acquisition fees
and costs, prepayment or defeasance costs, other one-time charges and real
estate depreciation and amortization, and after adjustments for unconsolidated
affiliates.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Gross Asset Value” means, as of any date of determination, the sum of all of
the following of the Borrower and its Subsidiaries: (i) with respect to each
Stabilized Project owned by the Borrower or any Subsidiary for the most recent
four (4) fiscal quarters of the Borrower for which financial results have been
reported (A) the aggregate Adjusted NOI attributable to all such Projects which
are then still owned by the Borrower or a member of the Consolidated Group
divided by (B) the Capitalization Rate, plus (ii) with respect to all other
Projects not so owned for such full period, but which are then still owned by
the Borrower or a member of the Consolidated Group, the cost basis under GAAP of
such Project, plus, without duplication, (iii) Construction-in-Progress then
owned by a member of the Consolidated Group plus (iv) Unimproved Land to the
extent owned by the Consolidated Group as of the end of the most recent fiscal
quarter of the Borrower for which financial results have been reported (valued
at GAAP book value), plus (v) Notes Receivable to the extent owned by the
Consolidated Group as of the end of the most recent fiscal quarter of the
Borrower for which financial results have been reported (valued at the lesser of
book value and the outstanding principal balance under GAAP), plus (vi)
Unrestricted Cash, Cash Equivalents and Marketable Securities owned by the
Consolidated Group as of the end of the most recent fiscal quarter of the
Borrower for which financial results have been reported, plus (vii) the
applicable Consolidated Group Pro Rata Share of (A) Adjusted NOI for the most
recent four (4) fiscal quarters of the Borrower for which financial results have
been reported attributable to any Projects which are then still owned by an
Investment Affiliate (excluding Adjusted NOI attributable to Projects not so
owned for such entire four (4) fiscal quarter period) divided by (B) the
Capitalization Rate, plus (viii) the applicable Consolidated Group Pro Rata
Share of, the cost basis under GAAP of such Project, for any Projects then owned
by an Investment Affiliate and first acquired by an Investment Affiliate on or
after the first day of such period of four prior fiscal quarters, plus (ix) the
applicable Consolidated Group share of Construction-in-Progress then owned by an
Investment Affiliate, plus (x) the applicable Consolidated Group Pro Rata Share
of Unimproved Land owned by Investment Affiliates as of the end of such most
recent fiscal quarter (valued at undepreciated GAAP book value, after taking
into account any impairments), plus (xi) the applicable Consolidated Group Pro
Rata Share of Notes Receivable owned by Investment Affiliates as of

15 

 

 

the end of such most recent fiscal quarter (valued at the lesser of book value
and the outstanding principal balance under GAAP), plus (xii) the applicable
Consolidated Group Pro Rata Share of Unrestricted Cash, Cash Equivalents and
Marketable Securities owned by Investment Affiliates as of the end of such most
recent fiscal quarter. Assets which are pledged for Indebtedness that has been
defeased will be excluded from Gross Asset Value.

“Guarantee Obligation” means, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (exclusive of contractual indemnities and guarantees of
non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified) (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or guarantees by the Borrower of liabilities under any interest rate
lock agreement utilized to facilitate Indebtedness of another member of the
Consolidated Group or an Investment Affiliate. The amount of any Guarantee
Obligation shall be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such guaranty is made or, if not stated
or determinable, the maximum reasonable anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
Borrower. Notwithstanding anything contained herein to the contrary, neither
guarantees of completion nor guaranties of Non-Recourse Carveouts shall be
deemed to be Guarantee Obligations unless and until a claim for payment or
performance has been made thereunder, at which time any such guaranty shall be
deemed to be a Guarantee Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (i) in the case of a joint and several
guaranty given by such Person and another Person, the amount of the guaranty
shall be deemed to be 100% thereof except in circumstances where such other
Person has pledged cash or Cash Equivalents to secure all or any part of such
other Person’s guaranteed obligations, in which case the amount of such guaranty
shall be reduced by the amount of such cash or Cash Equivalents, and (ii) in the
case of a guaranty by a Person (whether or not joint and several) of an
obligation which also constitutes Indebtedness of

16 

 

 

such Person, the amount of such guaranty shall be deemed to be only the
guaranteed amount in excess of such Indebtedness of such Person. Notwithstanding
anything contained herein to the contrary, Guarantee Obligations shall be deemed
not to include guarantees of unused commitments or of the repayment of
construction loans to the extent that the proceeds thereunder have not yet been
drawn. All matters constituting “Guarantee Obligations” shall be calculated
without duplication.

“Indebtedness” means, means, with respect to a Person, at the time of
computation thereof, all of the following (without duplication): (a) all
obligations of such Person in respect of money borrowed; (other than trade debt
incurred in the ordinary course of business not more than 180 days past due);
(b) all obligations of such Person, whether or not for money borrowed (i)
represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligation of
such Person as a lessee or obligor under a capitalized lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied by
the issuance of Equity Interests); (g) all Indebtedness of other Persons which
such Person has guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” and other
similar exceptions to recourse liability until a claim is made with respect
thereto and then shall be included only to the extent of the amount of such
claim), including liability of a general partner in respect of determined
liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including without limitation, through an
agreement to purchase property, securities, goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise; (h) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (i) such Person’s pro rata
share of the Indebtedness (based, in the case of the Consolidated Group, upon
the Consolidated Group’s Pro Rata Share of such Investment Affiliates) of any
Affiliate of such Person which is not consolidated with such Person for
financial reporting purposes; provided that Indebtedness that would otherwise
meet one of the requirements above that has been defeased shall not be deemed
Indebtedness. All such figures to be adjusted to negate the effects of FAS 141.

17 

 

 

“Interest Period” means with respect to each amount bearing interest at a LIBOR
based rate, a period of one, two, three or six months commencing on a Business
Day, as selected by Borrower; provided, however, that (a) any Interest Period
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period which begins on a day for which
there is no numerically corresponding date in the calendar month in which such
Interest Period would otherwise end shall instead end on the last Business Day
of such calendar month.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

"Investment Affiliate" means, with respect to any Person, any other Person
(other than a Subsidiary of such Person) in whom such first Person holds an
Investment, which Investment is accounted for in the financial statements of
such Person on an equity basis of accounting and whose financial results would
not be consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

“Investment Grade Rating” means either a rating of BBB- or better from S&P or a
rating of Baa3 or better from Moody’s.

“Issuance Date” is defined in Section 2A.4(a)(2).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. KeyBank shall be the sole Issuing
Bank.

“Lenders” means the lending institutions listed on the signature pages of the
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to the Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.

“Letter of Credit Request” is defined in Section 2A.4(a).

18 

 

 

"Leverage Based Pricing Schedule" is defined in Exhibit G.

“Leverage Ratio” means the percentage obtained by dividing Consolidated Total
Indebtedness by Gross Asset Value.

“LIBOR Applicable Margin” means, as of any date, the Applicable Margin used to
determine the LIBOR Rate as determined from time to time in accordance with the
definition of “Applicable Margin”.

“LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the relevant
Interest Period, the applicable British Bankers’ Association LIBOR rate (rounded
upwards to the nearest one one-hundredth of one percent (0.01%)) for deposits in
U.S. dollars as reported by any generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
provided that, if no such British Bankers’ Association LIBOR rate is available
to the Administrative Agent, the applicable LIBOR Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which KeyBank or one of its Affiliate banks offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of Administrative Agent’s
relevant LIBOR Rate Loan and having a maturity equal to such Interest Period,
provided, that, if any such LIBOR rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“LIBOR Rate” means, for any Interest Period, the sum of (A) the LIBOR Base Rate
applicable thereto divided by one minus the then-current Reserve Requirement and
(B) the LIBOR Applicable Margin in effect from time to time during such Interest
Period, changing when and as the LIBOR Applicable Margin changes.

“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.

“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.

“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

“Loan Documents” means the Agreement, the Notes, the Subsidiary Guaranty, the
Subordination Agreement and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.

19 

 

 

“Loan Parties” means the Borrower and the Subsidiary Guarantors.

“Management Fees” means, with respect to each Project for any period, an amount
not to exceed the greater of (a) actual management fees payable with respect
thereto and (b) three percent (3%) per annum on the aggregate base rent and
percentage rent due and payable under leases at such Project. “Management Fees”
shall exclude fees paid associated with the management of any construction
projects and any leasing commissions paid with respect to any Project.

“Marketable Securities” means investments in Equity Interests or debt securities
issued by any Person (other than an Investment Affiliate) which are publicly
traded on a national exchange, excluding Cash Equivalents. The value of any such
assets, for purposes hereof and as of any date, shall be the market value of
such Marketable Securities.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or business of the Borrower and the Consolidated Group taken as a
whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents in all material respects, or (iii) the validity or enforceability
of any of the Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

20 

 

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that such term shall not include any covenant, condition or
restriction contained in any ground lease from a Governmental Authority
(provided that the foregoing limitation shall not in any way waive or modify any
of the conditions for qualification of a ground lease as an “Eligible Ground
Lease” under the definition of such term).

“Net Operating Income” means, with respect any Project for any period, the sum
of the following (without duplication): (a) rents and other revenues (including
interest income) received in the ordinary course from such Project (excluding
income from Excluded Tenants) minus (b) all expenses paid or accrued related to
the ownership, operating or maintenance of such Project, including but not
limited to taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Project, but specifically excluding general overhead expenses of the
Borrower or any Subsidiary) minus (c) the Management Fee for such Property for
such period. Net Operating Income will also be adjusted to remove any impact
from straight line rents or from amortization of intangibles pursuant to FAS
141.

“Non-Recourse Carveouts” is defined within the definition of “Non-Recourse
Indebtedness”.

“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness for
which the liability of such Person (except for liability for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate, including, without
limitation, provisions converting such Indebtedness to recourse in connection
with certain bankruptcy filings, transfer violations or other defaults (any such
liability being referred to as “Non-Recourse Carveouts”)) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of law.

“Non-U.S. Lender” is defined in Section 3.5(d).

“Note” means a promissory note, in substantially the form of Exhibit I hereto
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.

21 

 

 

“Note Receivable” means any Indebtedness owing to a member of the Consolidated
Group which either is a recourse obligation of the obligor thereunder or is
secured by a first-priority mortgage or deed of trust on commercial real estate
having a value in excess of the amount of such Indebtedness or by a pledge of
ownership interests in such commercial real estate and, in each case, which has
been designated by the Borrower as a “Note Receivable” in its most recent
compliance certificate.

“Notice” is defined in Article 13.

“Notice of Assignment” is defined in Section 12.3(b).

“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents, provided, however, that the definition of ‘Obligations’
shall not create any guarantee by any Subsidiary Guarantor of any Excluded Swap
Obligations of such Subsidiary Guarantor for purposes of determining any
obligations of any Subsidiary Guarantor.

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Borrower
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of Borrower’s report on
Form 10-Q or Form 10-K (or its equivalents) which Borrower is required to file
with the Securities and Exchange Commission or would be required to file if it
were subject to the jurisdiction of the SEC (or any Governmental Authority
substituted therefor).

“One Day LIBOR Rate” means, with respect to Swingline Advances only, for any
day, the sum of (A) an interpolated rate, as determined by the Swingline Lender
in its sole discretion for such day, equal to the LIBOR Base Rate that would
apply to an Interest Period of one day plus (B) the LIBOR Applicable Margin.

“Other Taxes” is defined in Section 3.5(b).

“Outstanding Facility Amount” means, at any time, the sum of all then
outstanding Advances and Facility Letter of Credit Obligations.

“Participants” is defined in Section 12.2.1.

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

22 

 

 

“Percentage” means, as of any date for each Lender, the percentage of the
Aggregate Commitment which is represented by such Lender’s Commitment, or if the
Commitments have been terminated, the percentage of the total Outstanding
Facility Amount which is represented by such Lender’s outstanding Loans,
outstanding participations in Facility Letter of Credit Obligations and
obligations with respect to outstanding Swingline Advances.

“Permitted Investments” are defined in Section 6.19.

“Permitted Liens” means (a) Liens for taxes, assessments or governmental charges
or levies on a Project if the same shall not at the time be delinquent or
thereafter can be paid without penalty, or are being contested in good faith and
by appropriate proceedings and for which adequate reserves shall have been set
aside on its books; (b) Liens imposed by law, such as carriers’, warehousemen’s
and mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves shall have been set aside on its books and there is
no risk of loss, forfeiture, or sale of any interest in a Project during the
pending of such proceeding; (c) Liens arising out of pledges or deposits under
workers’ compensation laws, unemployment insurance, old age pensions, or other
social security or retirement benefits, or similar legislation; (d) Easements,
restrictions and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material and adverse way affect the marketability of the
same or materially and adversely interfere with the use thereof in the business
of the Borrower or its Subsidiaries; (e) the rights of tenants under leases or
subleases at a Project not interfering with the ordinary conduct of business of
the owner of such Project; (f) Liens securing judgments that do not otherwise
give rise to a Default or Unmatured Default; (g) utility deposits and other
deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, purchase contracts, construction contracts,
governmental contracts, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business; and (h) Liens for purchase money obligations for equipment (or Liens
to secure Indebtedness incurred within 90 days after the purchase of any
equipment to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment, or extensions, renewals, or replacements of any of the foregoing
for the same or lesser amount), provided that (l) the Indebtedness secured by
any such Lien does not exceed the purchase price of such equipment, (ll) any
such Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (lll) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to a Default or
Unmatured Default.

“Person” means any natural person, corporation, limited liability company, joint
venture, partnership, association, enterprise, trust or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

23 

 

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Assets” means the assets of an employee benefit plan within the meaning of
29 C.F.R. 2510.3-101.

“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent as its prime
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said prime rate changes. In the event that there is a
successor to the Administrative Agent by merger, or the Administrative Agent
assigns its duties and obligations to an Affiliate, then the term “Prime Rate”
as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Administrative Agent.

“Pro Forma Calculations” is defined in Section 2.23(c).

“Project” means any real estate asset located in the United States owned by the
Borrower or any of its Subsidiaries or any Investment Affiliate, and operated or
intended to be operated as a commercial property allowable under the Permitted
Investments definition.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

"Property Managers" means Inland National Real Estate Services, LLC and Inland
National Real Estate Services II, LLC, each in its capacity as property manager
for the Borrower or any of its successors or assigns in such capacity

“Purchasers” is defined in Section 12.3(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as such an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

24 

 

 

"Ratings Based Pricing Schedule" is defined in Exhibit G.

“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group for borrowed money with respect to which the
liability of the obligor for payment is not limited to the obligor’s interest in
specified assets securing such Indebtedness (either contractually or by virtue
of the fact that such obligor owns no material assets other than those securing
such Indebtedness), provided, however, that the existence of personal recourse
of such obligor or others for any such Indebtedness on account of Non-Recourse
Carveouts shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness. For purposes of the foregoing and for the avoidance of
doubt, (a) if the Indebtedness is partially guaranteed then the portion of such
Indebtedness that is not so guaranteed shall still not constitute Recourse
Indebtedness if it otherwise satisfies the requirements in this definition,
(b) if the liability of a guarantor under any such guaranty is itself limited
solely to specific assets of such guarantor then such Indebtedness shall only
constitute Recourse Indebtedness by virtue of such guaranty to the extent of
then-current value of such specified assets of such guarantor and (c) if such
obligor is acting as a guarantor of Indebtedness for purposes of minimizing
taxes on the creation of the deed of trust or mortgage securing such
Indebtedness and such obligor’s liability does not exceed the value of the
assets securing such Indebtedness then such obligor’s guarantee obligations
shall not constitute Recourse Indebtedness.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

25 

 

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances, provided that (i) the Commitment
and Advances held by any then-current Defaulting Lender shall be subtracted from
the Aggregate Commitment and the outstanding Advances solely for the purpose of
calculating the Required Lenders at such time and (ii) at such times as there
are two or more Lenders hereunder, the “Required Lenders” must include at least
two of such Lenders even if one Lender holds more than 66 2/3% of the Aggregate
Commitment or aggregate Advances and Facility Letter of Credit Obligations.

“Reserve Requirement” means, with respect to a LIBOR Rate Loan and Interest
Period, that percentage (expressed as a decimal) which is in effect on such day,
as prescribed by the Federal Reserve Board or other governmental authority or
agency having jurisdiction with respect thereto for determining the maximum
reserves (including, without limitation, basic, supplemental, marginal and
emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.

“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC and (b) any sanctions measures imposed by
the United Nations Security Council, European Union or the United Kingdom.

“SEC Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion
and Analysis about Off-Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and
249).

“Secured Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group which is secured by a Lien on a Project, any
ownership interests in any Person or any other assets which had, in the
aggregate, a value in excess of the amount of such Indebtedness at the time such
Indebtedness was incurred.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

26 

 

 

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries; provided, however, that, with respect to the
Borrower, “Subsidiary” shall include all Persons which are required to be
consolidated with the Borrower in accordance with GAAP. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Subsidiary Guarantor” means, as of any date, each Subsidiary of the Borrower
which is then a party to the Subsidiary Guaranty pursuant to Section 6.21.

“Subsidiary Guaranty” means the guaranty to be executed and delivered by those
Subsidiaries of the Borrower which are required to be Subsidiary Guarantors as
of the Agreement Effective Date, substantially in the form of Exhibit D attached
to this Agreement, as the same may be amended, supplemented or otherwise
modified from time to time pursuant to Section 6.21, including any joinders
executed by additional Subsidiaries required to become Subsidiary Guarantors
from time to time hereunder.

“Substantial Portion” means, with respect to any Property of the Borrower or its
Subsidiaries, Property which represents more than 10% of then-current Gross
Asset Value.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

27 

 

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding in the aggregate at any time $25,000,000.

“Swingline Lender” shall mean KeyBank, in its capacity as a Lender.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as either a Floating Rate
Advance or LIBOR Rate Advance.

“Unencumbered Pool” means the Unencumbered Properties.

28 

 

 

“Unencumbered Pool NOI” means, as of any date of determination, the sum of (a)
the aggregate Net Operating Income for the most recent four (4) full fiscal
quarters for which financial results of Borrower have been reported attributable
to Unencumbered Properties owned by the Borrower or a Subsidiary Guarantor for
the entirety of such period, as adjusted by deducting therefrom any income
attributable to Excluded Tenants plus, (b) in the case of any Unencumbered
Property that was owned by the Borrower or a Subsidiary Guarantor as of the last
day of such most recent period of four (4) fiscal quarters, but not so owned for
the full period, the amount of Net Operating Income that would have been earned
if such Unencumbered Property had been so owned for such period of four (4) full
fiscal quarters, as established by Borrower and reasonably approved by the
Administrative Agent on behalf of the Lenders, plus (c) in the case of any
Unencumbered Property owned by the Borrower or a Subsidiary Guarantor as of such
date of determination, but not so owned as of the last day of such most recent
period of four (4) fiscal quarters, the amount of Net Operating Income that
would have been earned if such Unencumbered Property had been so owned for such
period of four (4) full fiscal quarters, as established by Borrower and
reasonably approved by the Administrative Agent on behalf of the Lenders.

“Unencumbered Pool Value” means, as of any date of determination, (a) the
aggregate Adjusted Unencumbered NOI attributable to Unencumbered Properties
included in the Unencumbered Pool as of such determination date and also owned
for the entirety of the most recent four (4) consecutive fiscal quarters for
which financial results of Borrower have been reported divided by the
Capitalization Rate, plus (b) the aggregate acquisition cost of all Unencumbered
Properties included in the Unencumbered Pool as of such determination date but
not so owned for such period of four (4) consecutive entire fiscal quarters. For
purposes of this definition, to the extent that the aggregate amount included in
Unencumbered Pool Value on account of any of the three (3) following categories
would exceed twenty percent (20%) of Unencumbered Pool Value in any such case,
the amount in excess of twenty percent (20%) of Unencumbered Pool Value
attributable to such category shall be disregarded in the calculation of
Unencumbered Pool Value: a) a single Project; b) the aggregate amount of
Unencumbered Pool Value attributable to leases any single tenant or group of
tenants which are Affiliates of each other; or c) Projects subject to a ground
lease; .

“Unencumbered Property” or “Unencumbered Properties” means any Eligible
Unencumbered Property, provided that (i) such Eligible Unencumbered Property has
been approved by the Administrative Agent, and the Required Lenders, if
necessary, for inclusion in the Unencumbered Pool as described in Section 2.23
below and (ii) the owner of such Property has become a Subsidiary Guarantor (if
not already a Subsidiary Guarantor) and the Administrative Agent has received a
copy of the Subsidiary Guaranty, or a joinder therein in the form attached as
Exhibit A thereto, executed by such owner.

29 

 

 

“Unencumbered Property Due Diligence” means such information regarding a
proposed Unencumbered Property as the Administrative Agent may reasonably
request to confirm that it meets the requirements of an Eligible Unencumbered
Property, including, but not limited to, location, rent roll, operating
statements, leases, purchase agreement (if applicable), appraisal (if available)
and any other additional information reasonably requested by the Administrative
Agent.

“Unencumbered Property Release Transaction” is defined in Section 2.23(c).

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means as of any date, land on which no grading or construction
of improvements (other than improvements that are not material and are temporary
in nature) or infrastructure has commenced and for which no such work is
scheduled to commence in the following three (3) months.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash, Cash Equivalents and Marketable Securities” means, in the
aggregate, all cash, Cash Equivalents and Marketable Securities which are not
pledged or otherwise restricted for the benefit of any creditor and which are
owned by the Borrower or another member of the Consolidated Group, to be valued
for purposes of this Agreement at 100% of its then-current book value, as
determined under GAAP.

“Unscheduled Mandatory Payments” is defined in Section 2.7(b).

“Unsecured Debt Service” means, as of any date of determination, implied annual
debt service with respect to that portion of Consolidated Total Indebtedness
attributable to Unsecured Indebtedness, calculated assuming 30-year amortization
and an interest rate equal to the greater of (i) the sum of (A) two and one-half
percent (2.50%) plus (B) the yield on that United States Treasury obligation
having the maturity date that is the closest to the date 10 years after such
date, as determined by Administrative Agent, and (ii) six and one-half percent
(6.50%).

"Unsecured Debt Service Coverage Ratio" means, (i) Adjusted Unencumbered NOI
divided by (ii) Unsecured Debt Service.

30 

 

 

“Unsecured Indebtedness” means, with respect to any Person, all Indebtedness of
such Person for borrowed money that does not constitute Secured Indebtedness or
Guarantee Obligations. Notwithstanding the foregoing, Unsecured Indebtedness
shall include Recourse Indebtedness that is secured solely by ownership
interests in another Person that owns a Project which is encumbered by a
mortgage securing Indebtedness.

“Unsecured Leverage Ratio” means, as of any date of determination, the
percentage obtained by dividing (i) Unsecured Indebtedness of the Consolidated
Group outstanding as of such date by (ii) Unencumbered Pool Value.

"Unsecured Ratio Violation" is defined in Section 2.3(b).

“Unused Fee” is defined in Section 2.5.

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (A) twenty-five one hundredths of one percent (0.25%) per annum if the
Outstanding Facility Amount on such day is less than 50% of the aggregate
Commitments in effect on such day or (B) fifteen one hundredths of one percent
(0.15%) per annum if the Outstanding Facility Amount on such day is equal to or
greater than 50% of the aggregate Commitments in effect on such day.

“Wholly-Owned Subsidiary” of a Person means, as of any date, any Subsidiary of
such Person 100% of the equity securities or other equity ownership interests of
which (other than in the case of a corporation, directors’ qualifying shares,
or, in the case of any entity qualifying or desiring to qualify as a real estate
investment trust, so-called “accommodation” shareholders) are at such time
directly or indirectly owned by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

31 

 

 

ARTICLE II.

THE CREDIT

2.1.          Generally. Subject to the terms and conditions of this Agreement,
Lenders severally agree to make Advances through the Administrative Agent to
Borrower from time to time prior to the Facility Termination Date, and to
support the issuance of Facility Letters of Credit under Article IIA of this
Agreement, provided that the making of any such Advance or the issuance of such
Facility Letter of Credit will not: (i) cause the then-current Outstanding
Facility Amount to exceed the then-current Aggregate Commitment; or (ii) cause
the then-current outstanding Swingline Advances to exceed the Swingline
Commitment; or (iii) cause the then outstanding Facility Letters of Credit
Obligations to exceed the Facility Letter of Credit Sublimit. The Advances may
be Swingline Advances, ratable Floating Rate Advances or ratable LIBOR Rate
Advances. This facility (“Facility”) is a revolving credit facility. Each Lender
shall fund its applicable Percentage of each Advance (other than a Swingline
Advance) and no Lender will be required to fund any amounts which, when
aggregated with such Lender’s Percentage of all other Advances then outstanding
and of all Facility Letter of Credit Obligations, would exceed such Lender’s
then-current Commitment. The Loans shall be made by the Lenders simultaneously
and proportionately to their then respective Percentages, it being understood
that no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make a Loan hereunder nor shall the Loans of any
Lender be increased or decreased as a result of any such failure. Subject to the
provisions of this Agreement, Borrower may request Advances hereunder from time
to time, repay such Advances and reborrow Advances at any time prior to the
Facility Termination Date.

2.2.          Ratable and Non Ratable Advances. Each Advance hereunder shall
consist of Loans made from the several Lenders ratably based on each Lender’s
Percentage, except for Swingline Loans which shall be made by the Swingline
Lender in accordance with Section 2.16. The ratable Advances may be Floating
Rate Advances, LIBOR Rate Advances or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9.

32 

 

 

2.3.          Periodic Principal Payments.

(a)             Optional Prepayments. The Borrower may, upon at least one
(1) Business Day’s notice to the Administrative Agent (except in the case of
Swingline Advances in which case advance notice is not required), prepay the
Advances, which notice shall specify the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Advances, Floating Rate Advances,
Swingline Advances or a combination thereof, and if a combination thereof, the
amount allocable to each; provided, however, that (i) any partial prepayment
under this Subsection shall be in an amount not less than $1,000,000 or a whole
multiple of $100,000 in excess thereof and; (ii) any LIBOR Rate Advance prepaid
on any day other than the last day of the applicable Interest Period must be
accompanied by any amounts payable pursuant to Section 3.4. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Lender thereof.
If any such notice is given, the amount specified in such notice shall be due
and payable on the date specified therein, together with any amounts payable
pursuant to Section 3.4.

(b)             Mandatory Prepayments. Mandatory partial principal payments
shall be due from time to time if the Outstanding Facility Amount on any day
shall be in excess of the maximum amount permitted under clauses (e) or (f) of
Section 6.17, due to any reduction in the Unencumbered Pool Value or in the
Adjusted Unencumbered NOI, whether by an Unencumbered Property failing to
continue to satisfy the requirement for qualification as an Eligible
Unencumbered Property or by a reduction in the Unencumbered Pool Value or the
Adjusted Unencumbered NOI attributable to any Unencumbered Property, or due to
any increase in the amount of Total Unsecured Debt or of Unsecured Debt Service
(each, an “Unsecured Ratio Violation”). Such principal payments shall be in the
amount needed to cure such Unsecured Ratio Violation. Such mandatory principal
payments shall be due and payable (i) in the case of any such reduction arising
from reductions in Unencumbered Pool Value or Adjusted Unencumbered NOI as
reported in a quarterly financial statement of Borrower and related compliance
certificate, ten (10) Business Days after delivery of such quarterly financial
statement and compliance certificate under Section 6.1 evidencing such reduction
or (ii) in all other cases, ten (10) Business Days after Borrower’s receipt of
notice from the Administrative Agent of such Unsecured Ratio Violation.

2.4.          Final Principal Payment. Any outstanding Advances and all other
unpaid Obligations with respect to the Commitments and the Advances not required
to be repaid earlier pursuant to the terms hereof shall be paid in full by the
Borrower on the Facility Termination Date.

33 

 

 

2.5.          Unused Fee; Facility Fee.

(a) Unused Fee. Until such time as Borrower elects to utilize the Ratings Based
Pricing Schedule in accordance with Exhibit G, the Borrower agrees to pay to the
Administrative Agent for the account of each Lender an unused revolver fee (the
“Unused Fee”) equal to an aggregate amount computed on a daily basis by
multiplying (i) the Unused Fee Percentage (as specified in the definition of
such term) applicable to such day expressed as a per diem rate, times (ii) the
excess of the actual Commitments in effect on such day (without regard to
possible increases in the Aggregate Commitment under Section 2.22(b) which have
not yet been effected) over the Outstanding Facility Amount on such day. The
Unused Fee shall be payable quarterly in arrears on the first Business Day of
each calendar quarter (for the prior calendar quarter) and upon any termination
of the Commitments in their entirety or upon Borrower's election to utilize the
Ratings Based Pricing Schedule in accordance with Exhibit G.

(b) Facility Fee. From and after the date that Borrower obtains an Investment
Grade Rating and elects to convert to the Ratings Based Pricing Schedule in
accordance with Exhibit G, a facility fee (the "Facility Fee") shall accrue and
be payable by Borrower to the Administrative Agent for the account of each
Lender and shall be computed on a daily basis by multiplying (i) the Facility
Fee Percentage applicable to such day (as set forth on the Ratings Based Pricing
Schedule), expressed as a per diem rate, times the Aggregate Commitment in
effect on such day. The Facility Fee shall be payable quarterly in arrears on
the first Business Day of each calendar quarter (for the prior calendar quarter)
and upon any termination of the Aggregate Commitment in its entirety. Following
its receipt of any such Facility Fee, Administrative Agent shall promptly pay to
each Lender and amount equal to such Lender's Percentage of the daily amount of
such Facility Fee, based on such Lender's Commitment on such day. The Facility
Fee shall be computed on a 360 day year, and actual days elapsed.

2.6.          Other Fees. The Borrower agrees to pay all fees payable to the
Administrative Agent and the Arranger pursuant to the Borrower’s letter
agreement with the Administrative Agent and the Arranger dated as of July 30,
2015 (the “Fee Letter”).

2.7.          Minimum Amount of Each Advance. Each Advance shall be in the
minimum amount of $100,000; provided, however, that, subject to Section 2.1, any
Floating Rate Advance may be in the amount of the unused Aggregate Commitment.

34 

 

 

2.8.          Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each LIBOR
Rate Advance, the Interest Period applicable to each Advance from time to time.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) in the form attached as Exhibit F hereto (i) not later than
1:00 p.m. Cleveland time on the Business Day immediately preceding the Borrowing
Date of each Floating Rate Advance, (ii) not later than noon Cleveland time, at
least three (3) Business Days before the Borrowing Date for each LIBOR Rate
Advance and (iii) not later than noon Cleveland time on the same Business Day as
the Borrowing Date for each Swingline Advance of:

(i)               the Borrowing Date, which shall be a Business Day, of such
Advance,

(ii)              the aggregate amount of such Advance,

(iii)            the Type of Advance selected (and in the absence of any
selection it shall be assumed that the Borrower has selected a LIBOR Rate
Advance), and

(iv)            in the case of each LIBOR Rate Advance, the Interest Period
applicable thereto (and in the absence of any selection it shall be assumed that
the Borrower has selected a Interest Period of one month).

Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, (ii) 2:00 p.m. (Cleveland time), in the case of Swingline
Advances or (iii) noon (Cleveland time) in the case of all other Advances. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the account specified by the Borrower in the Borrowing
Notice.

No Interest Period may end after the Facility Termination Date, and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Rate Advances outstanding at any one time.

35 

 

 

2.9.          Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into LIBOR Rate Advances. Each LIBOR Rate Advance
shall continue as a LIBOR Rate Advance until the end of the then applicable
Interest Period therefor, at which time such LIBOR Rate Advance shall be
automatically converted as a LIBOR Rate Advance, but with an Interest Period of
one month unless the Borrower shall have given the Administrative Agent an
irrevocable notice (a “Conversion/Continuation Notice”) requesting that, at the
end of such Interest Period, such LIBOR Rate Advance either continue as a LIBOR
Rate Advance for the same or another Interest Period or be converted to an
Advance of another Type. Notwithstanding the provision for automatic conversion
in the foregoing sentence, if the effective date of any such automatic
conversion is less than one month prior to the then-current Facility Termination
Date, such LIBOR Rate Advance shall be automatically converted into a Floating
Rate Advance. Subject to the terms of Section 2.7, the Borrower may elect from
time to time to convert all or any part of an Advance of any Type into any other
Type or Types of Advances; provided that, if any conversion of any LIBOR Rate
Advance shall be made on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall be obligated to pay the amounts, if any,
payable pursuant to Section 3.4. The Borrower shall give the Administrative
Agent a Conversion/Continuation Notice regarding each conversion of an Advance
to a LIBOR Rate Advance or continuation of a LIBOR Rate Advance not later than
11:00 a.m. (Cleveland time), at least three (3) Business Days, in the case of a
conversion into or continuation of a LIBOR Rate Advance, prior to the date of
the requested conversion or continuation, specifying:

(i)               the requested date which shall be a Business Day, of such
conversion or continuation;

(ii)              the aggregate amount and Type of the Advance which is to be
converted or continued; and

(iii)            the amount and Type(s) of Advance(s) into which such Advance is
to be converted or continued and, in the case of a conversion into or
continuation of a LIBOR Rate Advance, the duration of the Interest Period
applicable thereto.

2.10.       Changes in Interest Rate, Etc.. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.9 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each LIBOR Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such LIBOR Rate Advance.

36 

 

 

2.11.       Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.8 or 2.9, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued as a LIBOR Rate Advance. During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that the Default Rate shall
apply, provided, however, that the Default Rate shall become applicable
automatically if a Default occurs under Section 7.1 or 7.2, unless waived by the
Required Lenders.

2.12.       Method of Payment. All payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent located in the continental United States specified in
writing at least three (3) Business Days in advance by the Administrative Agent
to the Borrower, by noon (Cleveland time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders. As provided
elsewhere herein, all Lenders’ interests in the Advances and the Loan Documents
shall be ratable undivided interests and none of such Lenders’ interests shall
have priority over the others. Each payment delivered to the Administrative
Agent for the account of any Lender or amount to be applied or paid by the
Administrative Agent to any Lender shall be paid promptly (on the same day as
received by the Administrative Agent if received prior to noon (Cleveland time)
on such day and otherwise on the next Business Day) by the Administrative Agent
to such Lender in the same type of funds that the Administrative Agent received
at its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.
Payments received by the Administrative Agent but not timely funded to the
Lenders shall bear interest payable by the Administrative Agent at the Federal
Funds Effective Rate from the date due until the date paid. None of the funds or
assets of the Borrower that are used to pay any amount due pursuant to this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are the subject of sanctions under any
Sanctions Laws and Regulations. Notwithstanding the foregoing, amounts received
from any Loan Party that is not a Qualified ECP Guarantor shall not be applied
to Obligations that are Excluded Swap Obligations.

37 

 

 

2.13.       Notes; Telephonic Notices. Each Lender is hereby authorized to
record the principal amount of each of its Loans and each repayment on the
schedule attached to its Note, provided, however, that the failure to so record
shall not affect the Borrower’s obligations under such Note. The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice. The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance. Upon a Lender’s furnishing to Borrower an affidavit
and indemnity in form and substance reasonably acceptable to the Borrower, if a
Note is mutilated, destroyed, lost or stolen, Borrower shall deliver to such
Lender, in substitution therefor, a new note containing the same terms and
conditions as such Note being replaced.

2.14.       Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Advance shall be payable on each Payment Date, at maturity, whether by
acceleration or otherwise, and upon any termination of the Aggregate Commitment
in its entirety. Interest, Unused Fees, Facility Letter of Credit Fees and all
other fees shall be calculated for actual days elapsed on the basis of a 360-day
year. Interest shall be payable for the day an Advance is made but not for the
day of any payment on the amount paid if payment is received prior to 3:00 PM
(Cleveland time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

2.15.       Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.

38 

 

 

2.16.       Swingline Advances. In addition to the other options available to
the Borrower hereunder, the Swingline Commitment shall be available for
Swingline Advances subject to the following terms and conditions. Swingline
Advances shall be made available for same day borrowings provided that notice is
given in accordance with Section 2.8 hereof. All Swingline Advances shall bear
interest at the One Day LIBOR Rate. No Swingline Advance may be made to repay a
Swingline Advance, but Borrower may repay Swingline Advances from subsequent pro
rata Advances hereunder. Each Lender irrevocably agrees to purchase its
Percentage of any Swingline Advance made by the Swingline Lender regardless of
whether the conditions for disbursement are satisfied at the time of such
purchase, including the existence of a Default hereunder provided that Swingline
Lender did not have actual knowledge of such Default at the time the Swingline
Advance was made and provided further that no Lender shall be required to have
total outstanding Loans plus its Percentage of Facility Letters of Credit exceed
its Commitment. If by noon on the fourth (4th) Business Day after such a
Swingline Advance was made, such Swingline Advance has not been repaid or
covered by a Borrowing Notice for an Advance to repay such Swingline Advance,
the Swingline Lender will notify the Lenders of their obligations to purchase
their respective Percentages of such Swingline Advance. Such purchase shall take
place on the same Business Day as the date of the request by Swingline Lender so
long as such request is made before 1:00 p.m. (Cleveland time) and otherwise on
the first Business Day following the date of such request. All requests for
purchase shall be in writing. From and after the date it is so purchased, each
such Swingline Advance shall, to the extent purchased, (i) be treated as a Loan
made by the purchasing Lenders and not by the selling Lender for all purposes
under this Agreement and the payment of the purchase price by a Lender shall be
deemed to be the making of a Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note, and (ii) shall no longer be
considered a Swingline Advance except that all interest accruing on or
attributable to such Swingline Advance for the period prior to the date of such
purchase shall be paid when due by the Borrower to the Administrative Agent for
the benefit of the Swingline Lender and all such amounts accruing on or
attributable to such Loans for the period from and after the date of such
purchase shall be paid when due by the Borrower to the Administrative Agent for
the benefit of the purchasing Lenders. If prior to purchasing its Percentage of
a Swingline Advance one of the events described in Section 7.7 or Section 7.8
shall have occurred and such event prevents the consummation of the purchase
contemplated by the preceding provisions, each Lender will purchase an undivided
participating interest in the outstanding Swingline Advance in an amount equal
to its Percentage of such Swingline Advance. From and after the date of each
Lender’s purchase of its participating interest in a Swingline Advance, if the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to the Borrower, each Lender
will return to the Swingline Lender any portion thereof previously distributed
by the Swingline Lender to it. If any Lender fails to so purchase its Percentage
of any Swingline Advance, such Lender shall be deemed to be a Defaulting Lender
hereunder.

39 

 

 

2.17.       Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time; provided that such change does not increase the amounts
payable by the Borrower under Article III. All terms of this Agreement shall
apply to any such Lending Installation and the Notes shall be deemed held by
each Lender for the benefit of such Lending Installation. Each Lender may, by
written or telex notice at least three (3) Business Days in advance to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

2.18.       Non-Receipt of Funds by the Administrative Agent. Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan. If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one (1) Business Day after such demand, all interest accruing on the Loan not
funded by such Lender during such period shall be payable to such Lender when
received from the Borrower.

2.19.       Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted by written notice to the Administrative Agent to replace any
Lender which (a) shall be owed amounts pursuant to Sections 3.1, 3.2 or 3.5, (b)
is not capable or receiving payments without any deduction or withholding of
United States federal income tax pursuant to Section 3.5, or (c) cannot maintain
its LIBOR Rate Loans at a suitable Lending Installation pursuant to Section 3.3,
with a replacement bank or other financial institution which has been obtained
by the Borrower; provided that (i) such replacement does not conflict with any
applicable legal or regulatory requirements affecting the Lenders, (ii) no
Default and (after notice to the Borrower) no Unmatured Default shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans and other amounts owing to such replaced Lender prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 3.4 if any LIBOR Rate Loan owing to such replaced Lender shall be
prepaid (or purchased) other than on the last day of the Interest Period
relating thereto, (v) the replacement bank or institution, if not already a
Lender or an Approved Bank, and the terms and conditions of such

40 

 

 

replacement, shall be reasonably satisfactory to the Administrative Agent (which
approval shall be given or withheld not later than five (5) Business Days after
the Borrower’s submission of such name and terms and conditions to the
Administrative Agent), (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 3.5 and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

2.20.       Usury. This Agreement and each Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder at a rate in excess of the Maximum Legal Rate, the
interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

2.21.       Extension of Facility Termination Date. The Borrower shall have the
option to extend the Facility Termination Date for a period of one (1)
additional year, upon satisfaction of the following conditions precedent:

(i)               The Borrower shall provide Administrative Agent with written
notice (the “Extension Notice”) of the Borrower’s intent to exercise such
extension option not more than one hundred twenty (120) and not less than sixty
(60) days prior to the initial Facility Termination Date;

41 

 

 

(ii)              As of the date of the Borrower’s delivery of notice of its
intent to exercise such extension option, and as of the effective date of such
extension, (A) no Default or Unmatured Default shall have occurred and be
continuing and (B) the representations and warranties contained in Article V are
true and correct as of each such date with respect to the Loan Parties in
existence on such date, except (i) to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall be true and correct on and as of such earlier
date or (ii) for changes in factual circumstances which are permitted by this
Agreement, and the Borrower shall so certify as to such matters in writing; and

(iii)            On or before the initial Facility Termination Date, the
Borrower shall pay to Administrative Agent for the benefit of the Lenders an
extension fee (the “Extension Fee”) for the extension so exercised in an amount
equal to fifteen one hundredths of one percent (0.15%) of the then-current
Commitment of each Lender.

Any such extension shall become effective upon receipt of the Extension Notice
and the payment of the Extension Fee.

2.22.       Termination or Increase in Commitments.

(a)             Borrower shall have the right, upon at least three (3) Business
Days notice, to terminate or cancel, in whole or in part, the unused portion of
the Aggregate Commitment in excess of the Outstanding Facility Amount, provided
that each partial reduction shall be in a minimum amount of $1,000,000 or any
whole multiple of $100,000 in excess thereof. Any partial termination of the
Aggregate Commitment shall be applied to reduce each Lender’s Commitment on a
pro rata basis. Once terminated or reduced, the Aggregate Commitment may not be
reinstated or increased thereafter.

42 

 

 

(b)             Provided Borrower has not exercised any right to terminate or
reduce the Aggregate Commitment and provided no Default or Unmatured Default has
occurred and is then continuing, the Borrower shall also have the right from
time to time to increase the Aggregate Commitment from the amount of
$100,000,000 up to a maximum of $400,000,000 by either adding new Approved Banks
as Lenders to provide new Commitments or obtaining the agreement of one or more
existing Lenders to increase their Commitments. Any such increase by existing
Lenders shall be at the sole discretion of such Lenders and no Lender shall have
any obligation to increase any of its Commitments. The Administrative Agent’s
approval of any such new Lenders shall not be unreasonably withheld or delayed.
On the effective date of any such increase, the Borrower shall pay to the
Administrative Agent and the Arranger any amounts due to them under the Fee
Letter on account of such increase and shall pay to each new lender or
then-existing Lender providing such additional Commitment the up-front fee
agreed to by the Borrower in its commitment letter with such party. Such
increases shall be evidenced by the execution and delivery of an Amendment
Regarding Increase in the form of Exhibit J attached hereto by the Borrower, the
Administrative Agent and the new Lender or existing Lender providing such
additional Commitment, a copy of which shall be forwarded to each Lender by the
Administrative Agent promptly after execution thereof. In addition, on or before
the effective date of any such increase, the Subsidiary Guarantors shall execute
a consent to such increase ratifying and continuing their obligations under the
Subsidiary Guaranty. Upon each such increase in the Aggregate Commitment, each
Lender’s Percentage shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Lenders such that the outstanding principal amount of
Loans of each Lender shall be equal to such Lender’s Percentage (as
recalculated). The Lenders agree to cooperate in any required sale and purchase
of outstanding Advances to achieve such result. In no event shall the aggregate
Commitments exceed $400,000,000 without the approval of all of the Lenders.

2.23.       Unencumbered Properties.

(a)             The Eligible Unencumbered Properties which have been approved by
the Lenders and the Administrative Agent as of the Agreement Execution Date are
listed on Exhibit H attached hereto and made a part hereof (the “Initial
Unencumbered Properties”).

43 

 

 

(b)             Addition of Eligible Unencumbered Properties to Unencumbered
Pool.(c)             Not less than ten (10) Business Days prior to the date on
which (a) Borrower expects a Wholly-Owned Subsidiary to acquire a Project that
will become an Eligible Unencumbered Property or (b) a Project already owned by
a Wholly-Owned Subsidiary is to be designated to become an Eligible Unencumbered
Property, Borrower shall notify the Administrative Agent thereof in writing and
thereafter provide the Administrative Agent with the Unencumbered Property Due
Diligence with respect to such Project. If at any time the Administrative Agent
shall determine that it does not have all of the Unencumbered Property Due
Diligence, it shall promptly notify Borrower and request with specificity any
missing documents. The Administrative Agent shall notify Borrower in writing
within ten (10) Business Days after it receives notice thereof and delivery of
the Unencumbered Property Due Diligence related thereto if the Administrative
Agent has determined that it is an Eligible Unencumbered Property. If a proposed
Unencumbered Property does not meet all of the requirements needed to qualify as
an Eligible Unencumbered Property, the Administrative Agent shall, within five
(5) Business Days after making such determination, request special approval for
the addition of such proposed Unencumbered Property to the Unencumbered Pool
from the Lenders. The Lenders shall respond to such request within ten (10)
Business Days and the failure of any Lender to respond to any such request
within such period shall be deemed an approval by such non-responding Lender.
Such non-compliant Property shall be added to the Unencumbered Pool only if the
Required Lenders shall approve (or are deemed to approve) the addition of such a
non-compliant Property to the Unencumbered Pool. If the Administrative Agent
notifies Borrower that any Project has been so approved to become a Unencumbered
Property, then, as a condition precedent to such Project actually becoming an
Unencumbered Property, Borrower shall satisfy, or shall cause the applicable
Subsidiary Guarantor owning such Project to execute and deliver a Joinder
Agreement with respect to the Subsidiary Guaranty, if such Subsidiary Guarantor
has not already executed a Subsidiary Guaranty, all as described in Section 6.21
below.

(c)             Sale, Contribution or Financing of an Unencumbered Property.
Provided no Default or Unmatured Default shall have occurred hereunder or under
the other Loan Documents and be continuing (or would exist immediately after
giving effect to the transactions contemplated by this Section 2.23(c), Borrower
may (i) sell an Unencumbered Property (or Borrower may sell its ownership
interest in such Subsidiary Guarantor), (ii) contribute an Unencumbered Property
(or Borrower may contribute its ownership interest in such Subsidiary Guarantor)
to an existing or newly formed Investment Affiliate (iii) create a Lien securing
Indebtedness on an Unencumbered Property or (iv) request that a particular
Project no longer constitutes an Unencumbered Property (for purposes of this
Section, such a sale or contribution of an Unencumbered Property or the creation
of such a Lien or recharacterization of such Project shall be referred to as a
“Unencumbered Property Release Transaction”) upon the following terms and
conditions:

44 

 

 

(i)               Borrower shall deliver to the Administrative Agent written
notice of the desire to consummate such Unencumbered Property Release
Transaction on or before the date that is ten (10) Business Days prior to the
date on which the Unencumbered Property Release Transaction is to be effected;

(ii)              On or before the date that is five (5) Business Days prior to
the date of the Unencumbered Property Release Transaction is to be effected,
Borrower shall submit to the Administrative Agent a certificate, which shall be
subject to the Administrative Agent’s review and reasonable approval, on behalf
of the Lenders, setting forth the Unsecured Leverage Ratio and Unsecured Debt
Coverage Ratio on a pro forma basis as of the date of the proposed Unencumbered
Property Release Transaction giving effect to: (A) the Unencumbered Property
Release Transaction, (B) any contemplated paydown of the Outstanding Facility
Amount in connection with such Unencumbered Property Release Transaction and (C)
any other Projects that became or are becoming a Qualifying Unencumbered
Property prior to the scheduled date of the Unencumbered Property Release
Transaction (the “Pro Forma Calculations”);

(iii)            If the Pro Forma Calculations show that Borrower will be out of
compliance with the covenants contained in clauses (e) and (f) of Section 6.17
or with any of the limitations set forth in the definition of Eligible
Unencumbered Property or in this Section 2.23, Borrower shall, before the
closing of the Unencumbered Property Release Transaction, either add to the
Unencumbered Property Pool an additional Eligible Unencumbered Property that
causes Borrower to be in compliance with such covenants and conditions or pay
down the Outstanding Facility Amount sufficiently to permit Borrower to be in
compliance with those covenants and conditions;

45 

 

 

(iv)            To the extent that any such sale, disposition or financing of
all or a portion of an Unencumbered Property (or of any ownership interest in a
Subsidiary Guarantor owning such Unencumbered Property) occurs as permitted by
this Section 2.23, Borrower shall make a principal payment on the Notes as and
to the extent required by Section 2.3(b) of this Agreement. Notwithstanding the
foregoing, the Administrative Agent shall not be obligated to release any such
Subsidiary from the Subsidiary Guaranty if (i) such Subsidiary owns any other
Unencumbered Properties that are not being so released from such status or
(ii) a Default or Unmatured Default has occurred and is then continuing. In
addition, effective as of the date on which Borrower receives an Investment
Grade Rating or any date thereafter on which Borrower maintains such an
Investment Grade Rating, Borrower may request, upon not less than five (5)
Business Days prior written notice to the Administrative Agent, the release of
all Subsidiary Guarantors from the Subsidiary Guaranty which release shall be
effected by the Administrative Agent so long as no Default or Unmatured Default
shall have occurred and be then continuing. Notwithstanding the foregoing, if
any such Subsidiary Guarantor shall then continue to have outstanding Recourse
Indebtedness or Guarantee Obligations to other creditors, the release of such
Subsidiary Guarantor from the Subsidiary Guaranty shall be deferred until such
Subsidiary Guarantor has been released from, or is simultaneously released from,
such other Recourse Indebtedness or Guarantee Obligations.

(v)             Upon the occurrence of the Unencumbered Property Release
Transaction, the underlying Project shall no longer be an Unencumbered Property.

Notwithstanding anything to the contrary in this Section 2.23(c), no
Unencumbered Property shall be released from the Unencumbered Pool without
Required Lender approval if such release will cause the Unencumbered Pool to
have fewer than five (5) Unencumbered Properties remaining or if it would reduce
the Unencumbered Pool Value below $100,000,000.

46 

 

 

ARTICLE IIA

LETTER OF CREDIT SUBFACILITY

2A.1        Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, the Issuing Bank hereby agrees to issue for the
account of the Borrower, one or more Facility Letters of Credit in accordance
with this Article IIA, from time to time during the period commencing on the
Agreement Effective Date and ending on a date thirty (30) days prior to the then
current Facility Termination Date.

2A.2        Types and Amounts. The Issuing Bank shall not have any obligation
to:

(i)               issue any Facility Letter of Credit if the aggregate maximum
amount then available for drawing under Letters of Credit issued by such Issuing
Bank, after giving effect to the Facility Letter of Credit requested hereunder,
shall exceed any limit imposed by law or regulation upon such Issuing Bank;

(ii)              issue any Facility Letter of Credit if, after giving effect
thereto, (1) the then applicable Outstanding Facility Amount would exceed the
then current Aggregate Commitment or (2) the then-applicable Outstanding
Facility Amount would exceed the then-current aggregate Commitments or (2) the
Facility Letter of Credit Obligations would exceed the Facility Letter of Credit
Sublimit; or

(iii)            issue any Facility Letter of Credit having an expiration date,
or containing automatic extension provisions to extend such date, to a date
beyond the then-current Facility Termination Date, provided, further, that a
Facility Letter of Credit may, as a result of its express terms or as the result
of the effect of an automatic extension provision, have an expiration date of
not more than one year beyond the Facility Termination Date, so long as the
Borrower delivers to the Administrative Agent for the benefit of the Lenders no
later than the then Facility Termination Date either (1) cash collateral for
such Letter of Credit for deposit into the Letter of Credit Collateral Account
in an amount equal to the stated amount of such Letter of Credit, (2) a backup
Letter of Credit having terms acceptable to the Administrative Agent and issued
by a domestic financial institution having a rating assigned by Moody’s or S&P
to its senior unsecured debt of AA/Aa2 or better or (3) other collateral
satisfactory to the Administrative Agent. Upon the expiration, cancellation or
termination of a Facility Letter of Credit for which cash, a backup Letter of
Credit or other collateral has been provided pursuant to the preceding clause
(1), (2) or (3), the Administrative Agent shall promptly return any such backup
Letter of Credit to the Borrower or release such collateral if such extension is
not exercised or is not exercisable.

47 

 

 

2A.3        Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article IV hereof, the obligation of the Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:

(i)               the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

(ii)              as of the date of issuance, no order, judgment or decree of
any court, arbitrator or governmental authority shall purport by its terms to
enjoin or restrain the Issuing Bank from issuing the requested Facility Letter
of Credit and no law, rule or regulation applicable to the Issuing Bank and no
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over the Issuing Bank shall prohibit or
request that the Issuing Bank refrain from the issuance of Letters of Credit
generally or the issuance of the requested Facility Letter or Credit in
particular; and

(iii)            there shall not exist any Default.

2A.4        Procedure for Issuance of Facility Letters of Credit.

(a)             Borrower shall give the Issuing Bank and the Administrative
Agent at least three (3) Business Days’ prior written notice of any requested
issuance of a Facility Letter of Credit under this Agreement (a “Letter of
Credit Request”) and shall immediately provide the Issuing Bank and the
Administrative Agent with a Notice signed by an Authorized Officer and
containing all information required to be contained in such Notice, which notice
shall be irrevocable except as provided in Section 2A.4(b)(i) below, and shall
specify:

1.               the stated amount of the Facility Letter of Credit requested
(which stated amount shall not be less than $50,000);

2.               the effective date (which day shall be a Business Day) of
issuance of such requested Facility Letter of Credit (the “Issuance Date”);

3.               the date on which such requested Facility Letter of Credit is
to expire (which day shall be a Business Day), subject to Section 2A.2(iii)
above;

4.               the purpose for which such Facility Letter of Credit is to be
issued;

5.               the Person for whose benefit the requested Facility Letter of
Credit is to be issued; and

6.               any special language required to be included in the Facility
Letter of Credit.

48 

 

 

Such notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than noon (Cleveland time) on the last Business
Day on which notice can be given under this Section 2A.4(a).

(b)             Subject to the terms and conditions of this Article IIA and
provided that the applicable conditions set forth in Article IV hereof have been
satisfied, the Issuing Bank shall, on the Issuance Date, issue a Facility Letter
of Credit on behalf of the Borrower in accordance with the Letter of Credit
Request and the Issuing Bank’s usual and customary business practices unless the
Issuing Bank has actually received (i) written notice from the Borrower
specifically revoking the Letter of Credit Request with respect to such Facility
Letter of Credit given not later than the Business Day immediately preceding the
Issuance Date, or (ii) written or telephonic notice from the Administrative
Agent stating that the issuance of such Facility Letter of Credit would violate
Section 2A.2.

(c)             The Issuing Bank shall give the Administrative Agent (who shall
promptly notify Lenders) and the Borrower Notice of the issuance of a Facility
Letter of Credit (the “Issuance Notice”).

(d)             The Issuing Bank shall not extend or amend any Facility Letter
of Credit unless the requirements of this Section 2A.4 are met as though a new
Facility Letter of Credit was being requested and issued.

2A.5        Reimbursement Obligations; Duties of Issuing Bank.

(a)             The Issuing Bank shall promptly notify the Borrower and the
Administrative Agent (who shall promptly notify Lenders) of any draw under a
Facility Letter of Credit. Any such draw shall not be deemed to be a default
hereunder but shall constitute an Advance of the Facility in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Floating Rate; provided that if a Default
regarding the non-payment of any monetary obligations to the Administrative
Agent or the Lenders exists at the time of any such drawing(s), then the
Borrower shall reimburse the Issuing Bank for drawings under a Facility Letter
of Credit issued by the Issuing Bank no later than the next succeeding Business
Day after the payment by the Issuing Bank and until repaid such Reimbursement
Obligation shall bear interest at the Default Rate.

(b)             Any action taken or omitted to be taken by the Issuing Bank
under or in connection with any Facility Letter of Credit, if taken or omitted
in the absence of willful misconduct or gross negligence, shall not put the
Issuing Bank under any resulting liability to any Lender or, provided that such
Issuing Bank has complied with the procedures specified in Section 2A.4, relieve
any Lender of its obligations hereunder to the Issuing Bank. In determining
whether to pay under any Facility Letter of Credit, the Issuing Bank shall have
no obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.

49 

 

 

2A.6        Participation.

(a)             Immediately upon issuance by the Issuing Bank of any Facility
Letter of Credit in accordance with the procedures set forth in this Article
IIA, each Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Percentage in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and all related rights
hereunder and under the Subsidiary Guaranty and other Loan Documents.

(b)             In the event that the Issuing Bank makes any payment under any
Facility Letter of Credit and the Borrower shall not have repaid such amount to
the Issuing Bank pursuant to Section 2A.5 hereof, the Issuing Bank shall
promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of the Issuing Bank the amount of
such Lender’s Percentage of the unreimbursed amount of such payment, and the
Administrative Agent shall promptly pay such amount to the Issuing Bank. A
Lender’s payments of its Percentage of such Reimbursement Obligation as
aforesaid shall be deemed to be a Loan by such Lender and shall constitute
outstanding principal under such Lender’s Note. The failure of any Lender to
make available to the Administrative Agent for the account of the Issuing Bank
its Percentage of the unreimbursed amount of any such payment shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent for the account of such Issuing Bank its Percentage of the
unreimbursed amount of any payment on the date such payment is to be made, but
no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Percentage of the unreimbursed amount
of any payment on the date such payment is to be made. Any Lender which fails to
make any payment required pursuant to this Section 2A.6(b) shall be deemed to be
a Defaulting Lender hereunder.

(c)             Whenever the Issuing Bank receives a payment on account of a
Reimbursement Obligation, including any interest thereon, the Issuing Bank shall
promptly pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Lender which has funded its participating interest therein,
in immediately available funds, an amount equal to such Lender’s Percentage
thereof.

(d)             Upon the request of the Administrative Agent or any Lender, the
Issuing Bank shall furnish to such Administrative Agent or Lender copies of any
Facility Letter of Credit to which the Issuing Bank is party and such other
documentation as may reasonably be requested by the Administrative Agent or any
Lender.

50 

 

 

(e)             The obligations of a Lender to make payments to the
Administrative Agent for the account of the Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, set-off, qualification or exception whatsoever
other than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit, and such
payments shall be made in accordance with the terms and conditions of this
Agreement under all circumstances.

2A.7        Payment of Reimbursement Obligations.

(a)             The obligation of the Borrower to pay to the Administrative
Agent for the account of the Issuing Bank the amount of all Advances for
Reimbursement Obligations, interest and other amounts payable to the Issuing
Bank under or in connection with any Facility Letter of Credit when due shall be
absolute and unconditional, irrespective of any claim, set-off, defense or other
right which the Borrower may have at any time against any Issuing Bank or any
other Person, under all circumstances, including without limitation any of the
following circumstances:

(i)              any lack of validity or enforceability of this Agreement or any
of the other Loan Documents;

(ii)             the existence of any claim, setoff, defense or other right
which the Borrower may have at any time against a beneficiary named in a
Facility Letter of Credit or any transferee of any Facility Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, the Issuing Bank, any Lender, or any other Person, whether in connection
with this Agreement, any Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the Borrower and the beneficiary named in any Facility
Letter of Credit);

(iii)           any draft, certificate or any other document presented under the
Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

(iv)           the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents; or

(v)            the occurrence of any Default.

51 

 

 

(b)             In the event any payment by the Borrower received by the Issuing
Bank or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender’s Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by the Issuing Bank or the
Administrative Agent upon the amount required to be repaid by the Issuing Bank
or the Administrative Agent.

2A.8        Compensation for Facility Letters of Credit.

(a)             The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders (including the Issuing Bank), based upon the
Lenders’ respective Percentages, a per annum fee (the “Facility Letter of Credit
Fee”) as a percentage of the face amount of each Facility Letter of Credit
outstanding equal to the LIBOR Applicable Margin in effect from time to time
while such Facility Letter of Credit is outstanding. The Facility Letter of
Credit Fee relating to any Facility Letter of Credit shall accrue on a daily
basis and shall be due and payable in arrears on the first Business Day of each
calendar quarter following the issuance of such Facility Letter of Credit and,
to the extent any such fees are then due and unpaid, on the Facility Termination
Date or any other earlier date that the Advances and Facility Letter of Credit
Obligations are due and payable in full. The Administrative Agent shall promptly
remit such Facility Letter of Credit Fees, when paid, to the other Lenders in
accordance with their Percentages thereof. The Borrower shall not have any
liability to any Lender for the failure of the Administrative Agent to promptly
deliver funds to any such Lender and shall be deemed to have made all such
payments on the date the respective payment is made by the Borrower to the
Administrative Agent, provided such payment is received by the time specified in
Section 2.13 hereof.

(b)             The Issuing Bank also shall have the right to receive solely for
its own account an issuance fee equal to one-eighth of one percent (0.125%) of
the face amount of each Facility Letter of Credit payable by the Borrower on the
Issuance Date for each such Facility Letter of Credit and on the date of any
increase therein or extension thereof. The Issuing Bank shall also be entitled
to receive its reasonable out-of-pocket costs and the Issuing Bank’s customary
administrative charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.

52 

 

 

2A.9        Letter of Credit Collateral Account.

The Borrower hereby agrees that it will immediately upon the occurrence of a
Default, or prior to the Facility Termination Date if a Facility Letter of
Credit is outstanding and unexpired on such date as provided in Section
2A.2(iii) above, establish a special collateral account (the “Letter of Credit
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders, and in which the Borrower shall have no interest other than as set
forth in Section 8.1. The Letter of Credit Collateral Account shall hold the
deposits the Borrower is required to make upon the Facility Termination Date
related to any such outstanding and unexpired Facility Letter of Credit or after
a Default on account of any outstanding Facility Letters of Credit as described
in Section 8.1. In addition to the foregoing, the Borrower hereby grants to the
Administrative Agent, for the benefit of the Lenders holding a Commitment, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account, including income earned
thereon. The Lenders acknowledge and agree that the Borrower has no obligation
to fund the Letter of Credit Collateral Account unless and until so required
under Section 2A.2(iii) or Section 8.1 hereof.

 

ARTICLE III.

CHANGE IN CIRCUMSTANCES

3.1.          Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

(a)             subjects any Lender or any applicable Lending Installation to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender in respect of its LIBOR Rate Loans, or

(b)             imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender or any applicable Lending Installation (other than the Reserve
Requirement and any other reserves and assessments taken into account in
determining the interest rate applicable to LIBOR Rate Advances), or

53 

 

 

(c)             imposes any other condition the direct result of which is to
increase the cost to any Lender or any applicable Lending Installation of
making, funding or maintaining its LIBOR Rate Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its LIBOR Rate Loans, or requires any Lender or any applicable Lending
Installation to make any payment calculated by reference to the amount of LIBOR
Rate Loans, by a material amount,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.

3.2.          Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender is increased as a result of a Change (as hereinafter defined), then,
within fifteen (15) days of demand by such Lender, Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender, acting in
good faith and not on an arbitrary or capricious basis, using any reasonable
method, determines is attributable to this Agreement, its outstanding credit
exposure hereunder or its obligation to make Loans hereunder (after taking into
account such Lender’s policies as to capital adequacy). “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change”, regardless of
the date adopted, issued, promulgated or implemented. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, including transition rules, and any amendments
to such guidelines, rules and regulations adopted prior to the Agreement
Effective Date.

54 

 

 

3.3.          Availability of Types of Advances. If any Lender in good faith
determines that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and, if required by such applicable law, rule, regulation or directive,
require any LIBOR Rate Loans of the affected Type be converted to Floating Rate
Loans; or if any Lender in good faith determines that (i) deposits of a type or
maturity appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, then, if for any reason
whatsoever the provisions of Section 3.1 are inapplicable, the Administrative
Agent shall, with written notice to Borrower, suspend the availability of the
affected Type of Advance with respect to any LIBOR Rate Advances made after the
date of any such determination.

3.4.          Funding Indemnification. If any payment of a ratable LIBOR Rate
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a ratable
LIBOR Rate Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders or as a result of unavailability
pursuant to Section 3.3, the Borrower will indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost (incurred or expected to be incurred) in liquidating or employing
deposits acquired to fund or maintain the ratable LIBOR Rate Advance and shall
pay all such losses or costs within fifteen (15) days after written demand
therefor.

3.5.          Taxes.

(a)             All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes. If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (iv) the Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

55 

 

 

(b)             In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).

(c)             The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses so long as the Administrative Agent
or such Lender has promptly paid any such Taxes or Other Taxes) arising
therefrom or with respect thereto. Payments due under this indemnification shall
be made within thirty (30) days of the date the Administrative Agent or such
Lender makes demand therefor pursuant to Section 3.6. Notwithstanding anything
to the contrary in this Section 3.5, the Borrower shall not be obligated to
indemnify the Administrative Agent or any Lender against, or reimburse them for,
any Excluded Taxes.

(d)             Each Lender that is not incorporated under the laws of the
United States of America or a state thereof (each a “Non-U.S. Lender”) agrees
that it will, not more than ten Business Days after the date it becomes a party
to the Agreement, (i) deliver to each of the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to each of the Borrower and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax. If the form provided by a Lender at

56 

 

 

the time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered included in “Excluded Taxes”.

(e)             For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (d), above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States.

(f)               Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.

(g)             If a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower and the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

57 

 

 

(h)             If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 3.5(h) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.

3.6.          Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Rate Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Rate Loan shall be calculated as though each Lender funded its LIBOR Rate Loan
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the LIBOR Rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender shall be payable
thirty (30) days after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement. Notwithstanding
the foregoing, a Lender shall not have the right to request payment of amounts
under Sections 3.1, 3.2 or 3.5 to the extent that such amounts relate to
obligations accruing more than one hundred twenty (120) days prior to the date
upon which such Lender requests payment from the Borrower, provided however
that, if any change in law giving rise to such increased costs is retroactive,
then the 120-day period referred to above shall be extended to include the
period of retroactive effect thereof.

58 

 

 

ARTICLE IV.
CONDITIONS PRECEDENT

4.1.          Initial Advance. The Lenders shall not be required to make the
initial Advance hereunder, or issue the initial Facility Letter of Credit
hereunder, unless and until (a) the Borrower shall, prior to or concurrently
therewith, have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have furnished to the
Administrative Agent the following:

(a)             The duly executed originals of this Agreement (with sufficient
originals thereof for each of the Lenders), the Notes payable to each of the
Lenders, the Subsidiary Guaranty and any other additional Loan Documents;

(b)             (A) Certificates of good standing for each Loan Party from its
state of organization, certified by the appropriate governmental officer and
dated not more than thirty (30) days prior to the Agreement Effective Date, and
(B) foreign qualification certificates for each Loan Party certified by the
appropriate governmental officer and dated not more than thirty (30) days prior
to the Agreement Effective Date, for each jurisdiction in which an Unencumbered
Property owned by such Loan Party is located;

(c)             Copies of the formation documents (including code of
regulations, if appropriate) of the Loan Parties, certified by an officer of the
Borrower or such other Loan Party, as appropriate, together with all amendments
thereto;

(d)             Incumbency certificates, executed by officers of the Loan
Parties, which shall identify by name and title and bear the signature of the
Persons authorized to sign this Agreement and the additional Loan Documents and
to make borrowings hereunder on behalf of such parties, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the applicable Loan Party;

(e)             Copies, certified by a Secretary or an Assistant Secretary of
the applicable Loan Party, of the Board of Directors’ resolutions (and
resolutions of other bodies, if any are reasonably deemed necessary by counsel
for the Administrative Agent) authorizing the Advances provided for herein, with
respect to the Borrower, and the execution, delivery and performance of this
Agreement and the additional Loan Documents to be executed and delivered by the
applicable Loan Party;

(f)               A written opinion of the Loan Parties’ counsel, Scott & Kraus,
addressed to the Lenders in substantially the form of Exhibit E hereto or such
other form as the Administrative Agent may reasonably approve;

59 

 

 

(g)             A certificate, signed by an Authorized Officer of the Borrower,
stating that on the Agreement Effective Date no Default or Unmatured Default has
occurred and is continuing, and there has been no change in the financial
condition or business of the Borrower and the Consolidated Group taken as a
whole since the date of the most recent financial statements delivered to the
Administrative Agent which would have a Material Adverse Effect and that all
representations and warranties of the Borrower are true and correct in all
material respects as of the Agreement Effective Date;

(h)             The most recent quarterly financial statements of the Borrower;

(i)               UCC financing statement searches with respect to the Borrower
and each of the other Loan Parties from the state of its organization and with
respect to each owner of an Initial Unencumbered Property from the state in
which such Unencumbered Property is located;

(j)               Written money transfer instructions, addressed to the
Administrative Agent and signed by an Authorized Officer, together with such
other related money transfer authorizations as the Administrative Agent may have
reasonably requested;

(k)             A pro forma compliance certificate in the form of Exhibit A,
utilizing the covenants established herein and executed by the Borrower’s chief
financial officer or chief accounting officer;

(l)               Evidence that all fees due to each of the Lenders with respect
to this Agreement have been paid;

(m)           A subordination agreement executed by the Advisor in the form
attached hereto as Exhibit K and made a part hereof;

(n)             Intentionally Omitted.

(o)             The Unencumbered Property Due Diligence;

(p)             The absence of any action, suit, investigation or proceeding,
pending or threatened, in any court or before any arbitrator or Governmental
Authority that is reasonably likely to have a material adverse effect on the
Borrower and the Consolidated Group, taken as a whole, or that could have a
material adverse effect on any transaction contemplated hereby or on the ability
of the Borrower or the Subsidiary Guarantors, taken as a whole, to perform their
respective obligations under the Loan Documents; and

60 

 

 

(q)             Such other documents as the Administrative Agent or its counsel
may have reasonably requested, the form and substance of which documents shall
be reasonably acceptable to the parties and their respective counsel.

For purposes of determining compliance with the conditions specified in this
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a lender upon delivery of its executed signature page to the
Administrative Agent without conditions for release or, if a Lender delivers its
signature page with conditions for release, notice from that Lender to the
Administrative Agent (or its counsel) that such conditions for release have been
met.

4.2.          Each Advance and Issuance. The Lenders shall not be required to
make any Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:

(a)             Prior to, and after giving effect to such Advance or issuance,
there shall not exist any Default or Unmatured Default; and

(b)             The representations and warranties contained in Article V are
true and correct as of such Borrowing Date with respect to the Loan Parties in
existence on such Borrowing Date, except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date or (ii) for changes in factual circumstances which are
permitted by this Agreement.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by the Borrower that
the conditions contained in Sections 4.2(a) (in the case of the initial
Borrowing Notice) and (b) have been satisfied.

61 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.          Existence. Borrower is a corporation duly organized and validly
existing under the laws of the State of Maryland, with its principal place of
business in Oak Brook, Illinois and is duly qualified as a foreign corporation,
properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority would not have a Material Adverse
Effect. Each of the Borrower’s Subsidiaries are duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and have all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
so qualified, licensed and in good standing and to have the requisite authority
would not have a Material Adverse Effect.

5.2.          Authorization and Validity. The Borrower has the corporate power
and authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity,
or by the discretion of any court in awarding equitable remedies, regardless of
whether such enforcement is considered in a proceeding of equity or at law.

5.3.          No Conflict; Government Consent. Neither the execution and
delivery by the Borrower or the other Loan Parties of the Loan Documents, nor
the consummation of the transactions therein contemplated, nor compliance with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower, or any of
Borrower’s Subsidiaries or the Borrower’s or any Subsidiary’s articles of
incorporation, operating agreements, partnership agreement, or by-laws, or the
provisions of any indenture, instrument or agreement to which the Borrower or
any of Borrower’s Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, except
where such violation, conflict or default would not have a Material Adverse
Effect, or result in the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Subsidiary pursuant to the terms of any such
indenture, instrument or agreement. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority, or any

62 

 

 

subdivision thereof, is required to authorize, or is required as a condition to
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents other than the filing of
a copy of this Agreement.

5.4.          Financial Statements; Material Adverse Effect. All consolidated
financial statements of the Loan Parties heretofore or hereafter delivered to
the Lenders were prepared in accordance with GAAP in effect on the preparation
date of such statements and fairly present in all material respects the
consolidated financial condition and operations of the Loan Parties at such date
and the consolidated results of their operations for the period then ended and
include all material contingent obligations, subject, in the case of interim
financial statements, to normal and customary year-end adjustments. From the
preparation date of the most recent financial statements delivered to the
Lenders through the Agreement Effective Date, there was no change in the
business, properties, or condition (financial or otherwise) of the Borrower and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

5.5.          Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided. No tax liens have been filed and no claims are
being asserted with respect to such taxes. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.

5.6.          Litigation. Except as set forth on Schedule 5.6 hereto or as set
forth in written notice to the Administrative Agent from time to time, there is
no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Loan Parties which could reasonably be expected to have a Material
Adverse Effect.

5.7.          Subsidiaries. Schedule 5.7 hereto contains, an accurate list of
all Subsidiaries of the Borrower, setting forth their respective jurisdictions
of incorporation or formation and the percentage of their respective capital
stock or partnership or membership interest owned by the Borrower or other
Subsidiaries as of the date hereof. All of the issued and outstanding shares of
capital stock of such Subsidiaries that are corporations have been duly
authorized and issued and are fully paid and non-assessable.

63 

 

 

5.8.          ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

5.9.          Accuracy of Information. No information, exhibit or report
furnished by the Loan Parties to the Administrative Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.

5.10.       Regulations of the Board. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.

5.11.       Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could have a Material Adverse Effect, or (ii) any agreement or instrument
evidencing or governing Indebtedness, which default would constitute a Default
hereunder.

5.12.       Compliance With Laws. The Borrower has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof, having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, except for any non-compliance which would not have a Material Adverse
Effect. The Loan Parties have not received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a Material Adverse Effect.

64 

 

 

5.13.       Ownership of Properties. On the date of this Agreement, the Borrower
and the Subsidiary Guarantors will have good and marketable title, free of all
Liens other than those permitted by Section 6.14, to all of the Unencumbered
Properties.

5.14.       Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.15.       Solvency.

(a)             Immediately after the Agreement Effective Date and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of such Loans, (i) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Borrower
and its Subsidiaries on a consolidated basis; (ii) the present fair saleable
value of the Property of the Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) the Borrower and
its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

(b)             The Borrower and its Subsidiaries on a consolidated basis have
not incurred debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

5.16.       Insurance. The Loan Parties carry, or cause to be carried, insurance
on their Projects, including each Unencumbered Property, with financially sound
and reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Projects in localities where the Borrower and its
Subsidiaries operate, including, without limitation:

(a)             Property and casualty insurance (including coverage for flood
and other water damage for any Project located within a 100-year flood plain) in
the amount of the replacement cost of the improvements at the Projects (to the
extent replacement cost insurance is maintained by companies engaged in similar
business and owning similar properties);

65 

 

 

(b)             Builder’s risk insurance for any Project under construction in
the amount of the construction cost of such Project;

(c)             Loss of rental income insurance in the amount not less than one
year’s gross revenues from the Projects; and

(d)             Comprehensive general liability insurance in the amount of
$20,000,000 per occurrence.

5.17.       REIT Status. Borrower is qualified as a real estate investment trust
under Section 856 of the Code and currently is in compliance in all material
respects with all provisions of the Code applicable to the qualification of the
Borrower as a real estate investment trust.

5.18.       Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Effective Date except
as disclosed on the environmental assessments delivered to the Administrative
Agent pursuant to this Agreement or on Schedule 5.18 attached hereto or to the
extent that the facts and circumstances giving rise to any the failure of such
representations and warranties to be true and correct, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(i)               Based upon the environmental assessments with respect to such
Projects delivered to the Administrative Agent and otherwise only to the current
actual knowledge of the Borrower, all Projects owned by the Borrower and/or its
Subsidiaries (x) for at least two (2) years, have in the last two years, or (y)
for less than two (2) years, have for such period of ownership, been in
compliance in all material respects with all applicable Environmental Laws.

(ii)              Neither the Borrower nor any of its Subsidiaries has received
any written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Projects, nor does the Borrower
have any current actual knowledge that any such notice will be received or is
being threatened.

(iii)            Based upon the environmental assessments with respect to such
Projects delivered to the Administrative Agent and otherwise only to the current
actual knowledge of the Borrower, Materials of Environmental Concern have not
been transported or disposed of to or from the Projects of the Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of the Borrower or any Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern migrated or
been generated, treated, stored or disposed of at, on or under any of the
Projects of the Borrower and its Subsidiaries in violation of, or in a manner
that could give rise to liability of the Borrower or any Subsidiary under, any
applicable Environmental Laws.

66 

 

 

(iv)            Borrower has no written notice that any judicial proceedings or
governmental or administrative actions are pending, and, to the current actual
knowledge of the Borrower, none are threatened, under any Environmental Law to
which the Borrower or any of its Subsidiaries is, or, to the Borrower’s current
actual knowledge, will be, named as a party with respect to the Projects of the
Borrower and its Subsidiaries, and Borrower has no written notice or current
actual knowledge that there are any consent decrees or other decrees, consent
orders, administrative order or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Projects of the Borrower and its Subsidiaries.

(v)             Based solely upon the environmental assessments with respect to
such Projects delivered to the Administrative Agent and otherwise only to the
current actual knowledge of the Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of the
Borrower and its Subsidiaries, or arising from or related to the operations of
the Borrower and its Subsidiaries in connection with the Projects in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

5.19.       Sanctions Laws and Regulations. None of the Borrower or the other
Loan Parties or the Advisor or the Property Managers, or to the Borrower’s
current actual knowledge any of their respective directors or officers acting or
benefiting in any capacity in connection with this Agreement, or any of their
respective Affiliates, is a Designated Person. In addition, Borrower hereby
agrees to provide to any Lender with any additional information that any Lender
deems necessary from time to time in order to ensure compliance with all
applicable Laws concerning money laundering and similar activities.

5.20.       Unencumbered Properties. As of the Agreement Effective Date, Exhibit
H is a correct and complete list of all Unencumbered Properties. Each of the
Unencumbered Properties included by Borrower in calculations of the Unencumbered
Pool Value satisfies all of the requirements contained in this Agreement for the
same to be included therein.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.          Financial Reporting. The Borrower will maintain for the
Consolidated Group a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent and the Lenders:

67 

 

 

(a)             By posting as provided below, the Form 10-Q as filed with the
Securities and Exchange Commission, for each of the first three fiscal quarters
of any fiscal year, for the Consolidated Group;

(b)             At or about the time of the quarterly and annual financial
statements required to be posted as provided herein, the following reports, all
certified by an Authorized Officer of the Borrower:

(1)             a schedule listing all Projects of the Borrower and its
Subsidiaries and summary information for each such Project, including location,
square footage, occupancy, Net Operating Income and debt, and

(2)             a statement of the Adjusted Unencumbered NOI and occupancy
percentage of the Unencumbered Pool as of the end of the prior fiscal quarter.

(c)             By posting as provided below, the Form 10-K filed with the
Securities and Exchange Commission, for each fiscal year, for the Consolidated
Group;

(d)             At or about the time of the quarterly and annual financial
statements required to be posted hereunder, a compliance certificate in
substantially the form of Exhibit A hereto signed by the Borrower’s chief
financial officer, chief accounting officer or chief operating officer showing
the calculations and computations necessary to determine compliance with this
Agreement as of the last day of the period covered by such quarterly or annual
financial statement, including without limitation such information as is
reasonably requested by the Administrative Agent to determine compliance as of
such date with the covenants contained in Sections 6.11, 6.16 and 6.17 of this
Agreement, and stating that, to such officer’s knowledge, no Default or
Unmatured Default exists, or if, to such officer’s knowledge, any Default or
Unmatured Default exists, stating the nature and status thereof;

(e)             As soon as possible and in any event within ten (10) days after
a responsible officer of the Borrower receives written notice of the facts
giving rise to any such ERISA Event, the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in an Event of Default under Section 7.10 of
this Agreement;

68 

 

 

(f)               As soon as possible and in any event within ten (10) days
after receipt by any responsible officer of the Borrower, a copy of (i) any
written notice or claim to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by the
Borrower, any of its Subsidiaries, or any other Person of any Material of
Environmental Concern into the environment, and (ii) any written notice from any
Governmental Authority alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in the case of either (i) or (ii) could have a Material
Adverse Effect;

(g)             By publication as provided below, all financial statements,
reports and proxy statements filed with the SEC; and

(h)             Such other information (including, without limitation, financial
statements for the Borrower, statements detailing the contributions to
Consolidated NOI from individual Projects and non-financial information) as the
Administrative Agent may from time to time reasonably request.

At the Borrower’s option, the Borrower may deliver information required to be
delivered pursuant to this Section 6.1 by posting any such information to an
internet website maintained by the Borrower or to the website of the Securities
and Exchange Commission (www.sec.gov). Any such information provided in such
manner shall be deemed to have been delivered to the Administrative Agent and
the Lenders on the date on which such information has been posted, but only if
such information is publicly available without charge on such website.

6.2.          Use of Proceeds. The Borrower will use, and will cause each of its
Subsidiaries to use, the proceeds of the Advances for its own account for
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of its business, including without limitation the repayment of
Indebtedness, Property acquisitions, capital expenditures, development,
redevelopment, capital reserves and working capital. The Borrower will not, nor
will it permit any Subsidiary to, use any of the proceeds of the Advances (i) to
purchase or carry any “margin stock” (as defined in Regulation U) if such usage
could constitute a violation of Regulation U by any Lender, or (ii) to fund any
purchase of, or offer for, a controlling portion of the Equity Interests of any
Person, unless the board of directors or other manager of such Person has
consented to such offer. The Borrower shall not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity (i)
to fund any activities or business of or with any Designated Person, or in any
country or territory, that at the time of such funding is the subject of any
sanctions under any Sanctions Laws and Regulations , or (ii) in any other manner
that would result in a violation of any Sanctions Laws and Regulations by any
party to this Agreement.

69 

 

 

6.3.          Notice of Default. The Borrower will give notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect promptly after
obtaining knowledge thereof.

6.4.          Conduct of Business. The Borrower will do, and will cause each
Loan Party to do, all things necessary to remain duly incorporated or duly
qualified, validly existing and in good standing as a trust, corporation,
limited liability company, general partnership or limited partnership, as the
case may be, in its jurisdiction of incorporation/formation (except with respect
to mergers not prohibited hereunder and Permitted Investments) and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted and to carry on and conduct their businesses in
substantially the same manner as they are presently conducted where the failure
to do so could reasonably be expected to have a Material Adverse Effect. Neither
the Borrower nor its Subsidiaries may undertake any business other than the
acquisition of commercial properties, providing Notes Receivable, engaging in
construction activities and any business activities and investments incidental
thereto (including investments in Marketable Securities) and certain additional
activities permitted within the limitations imposed on such additional
activities pursuant to Section 6.19 below.

6.5.          Taxes. The Borrower will pay, and will cause each of its
Subsidiaries to pay, when due all taxes, assessments and governmental charges
and levies upon them or their income, profits or Projects, except those which
are being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside.

6.6.          Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain insurance which is consistent with the representation
contained in Section 5.16 on all their Projects and the Borrower will furnish to
the Administrative Agent upon reasonable request full information as to the
insurance carried.

6.7.          Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which could reasonably be expected to have a Material Adverse
Effect.

6.8.          Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, do all things necessary to maintain, preserve, protect
and keep their respective Projects, in good condition and repair, working order
and condition, ordinary wear and tear excepted, in each case where the failure
to so maintain, preserve, protect and keep in good condition and repair will
have a Material Adverse Effect.

70 

 

 

6.9.          Inspection. The Borrower will, and will cause each of its
Subsidiaries to, permit the Administrative Agent upon reasonable notice and
during normal business hours and, so long as no Event of Default then exists, at
the Administrative Agent’s or Lenders’ sole cost and expense, and subject to
rights of tenants, by its representatives and agents, to inspect any of the
Projects, corporate books and financial records of the Borrower and each of its
Subsidiaries, to examine and make copies of the books of accounts and other
financial records of the Borrower and each of its Subsidiaries, and to discuss
the affairs, finances and accounts of the Borrower and each of its Subsidiaries
with officers thereof, and to be advised as to the same by, their respective
officers at such reasonable times and intervals as the Administrative Agent may
designate.

6.10.       Maintenance of Status. The Borrower shall at all times maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code relating to such status.

6.11.       Dividends; Distributions; Redemptions. The Borrower and its
Subsidiaries shall be permitted to declare and pay dividends on their Equity
Interests, to make distributions with respect thereto from time to time and to
honor requests to redeem their Equity Interests, provided, however, that in no
event shall the Borrower: (i) pay any such dividends or make any such
distributions or honor any redemption requests on any Equity Interests
(including without limitation the declaration and payment of Preferred Dividends
or the making of distributions to holders of shares in the Borrower), if such
dividends and distributions paid and redemption requests honored on account of
the then-current fiscal quarter and the three immediately preceding fiscal
quarters, in the aggregate for such period, would cause the Dividend Payout
Ratio to exceed 95% for such period or (ii) without the consent of the
Administrative Agent and the Required Lenders, pay any such dividends or make
any such distributions or make any such redemptions if (A) any Default has
occurred and is then continuing or (B) any Unmatured Default arising under
Section 7.1 or Section 7.2 hereof has occurred and is then continuing, provided
however that Borrower and its Subsidiaries shall in all cases be permitted to
distribute whatever amount of dividends and distributions is necessary to
maintain the Borrower’s tax status as a real estate investment trust, which
dividends and distributions may be made in cash or in Equity Interests at the
Borrower’s option.

6.12.       [Intentionally Deleted].

6.13.       Plan Assets. The Borrower hereby covenants and agrees that
(i) Borrower shall not use any Plan Assets to repay or secure the Obligations,
(ii) no assets of the Borrower or any Subsidiary Guarantor are or will be Plan
Assets, (iii) each Plan will be in compliance with all applicable requirements
of ERISA and the Code except to the extent any defects can be remedied without
material liability to the Borrower under Revenue Procedure 2008-50 or any
similar procedure and except to the extent that such non-compliance would not
have a Material Adverse Effect, and (iv) the Borrower will not have any
liability under Title IV of ERISA or Section 412 of the Code with respect to any
Plan which would have a Material Adverse Effect.

71 

 

 

6.14.       Liens (a). The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except for Permitted Liens
and Liens on Properties which are not then included in the Unencumbered Pool,
but only to the extent such Liens will not result in a Default in any of
Borrower’s covenants herein.

6.15.       Affiliates. The Borrower will not, nor will it permit any of its
Subsidiaries to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate which is not a member of the Consolidated Group
except upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary than the Borrower or such Subsidiary would obtain in a comparable
arms-length transaction, but excluding in all events any such transactions,
payments or transfers which are either disclosed in filings made by the Borrower
with the Securities and Exchange Commission or related to any internalization of
the business management services currently provided to the Borrower by the
Advisor or the Property Managers or any similar transactions.

6.16.       Consolidated Tangible Net Worth. The Consolidated Group shall
maintain, as of the last day of each fiscal quarter based upon Borrower’s
compliance certificate required by Section  6.1(d) hereof for such fiscal
quarter, a Consolidated Tangible Net Worth of not less than (i) eighty-five
percent (85%) of the Consolidated Tangible Net Worth as of the Agreement
Effective Date, plus (ii) seventy-five percent (75%) of the equity contributions
or sales of treasury stock received by the Borrower after the Agreement
Effective Date.

6.17.       Indebtedness and Cash Flow Covenants. The Borrower shall not permit:

(a)             The Leverage Ratio to be more than sixty percent (60%), as of
the last day of any fiscal quarter based upon Borrower’s compliance certificate
required by Section 6.1(d) hereof for such fiscal quarter, provided that the
Leverage Ratio as of the last day of not more than two (2) fiscal quarters,
which must be consecutive fiscal quarters, may exceed sixty percent (60%),
provided that the Leverage Ratio shall never exceed sixty-five percent (65%);

(b)             The Fixed Charge Coverage Ratio, as of the last day of any
fiscal quarter based upon Borrower’s compliance certificate required by Section
6.1(d) hereof, to be less than 1.50 to 1.00;

(c)             The aggregate amount of Secured Indebtedness of the Consolidated
Group which is also Recourse Indebtedness to be greater than ten percent (10%)
of Gross Asset Value at any time;

72 

 

 

(d)             The aggregate amount of Consolidated Total Indebtedness which
bears interest at an interest rate that is not fixed through the maturity date
of such Indebtedness to exceed twenty percent (20%) of Gross Asset Value at any
time, unless all of such Indebtedness in excess of such amount is subject to a
Swap Contract that effectively converts the interest rate on such excess to a
fixed rate;

(e)             The Unsecured Debt Coverage Ratio to be less than 1.50 to 1.00
at any time; provided that no breach of this Section 6.17(e) shall occur unless
and until Borrower has failed to make the principal payments required to restore
compliance with this covenant as provided in Section 2.3(b);

(f)               The Unsecured Leverage Ratio to be more than sixty percent
(60%) at any time, provided that no breach of this Section 6.17(f) shall occur
unless and until Borrower has failed to make the principal payments required to
restore compliance with this covenant as provided in Section 2.3(b);

(g)     The Unencumbered Pool Value to be less than $100,000,000, or there to be
fewer than five (5) Unencumbered Properties, at any time; or

(h)     Any Unsecured Indebtedness of Borrower or any other member of the
Consolidated Group to exist other than the Obligations to the Lenders under this
Agreement.

6.18.       Environmental Matters. Borrower and its Subsidiaries shall:

(i)               Comply with, and use all reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply with and maintain, and use all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect, provided that in no event shall the Borrower or its Subsidiaries be
required to modify the terms of leases, or renewals thereof, with existing
tenants (i) at Projects owned by the Borrower or its Subsidiaries as of the
Agreement Effective Date or (ii) at Projects subsequently acquired by the
Borrower or its Subsidiaries as of the date of such acquisition, to add
provisions to such effect.

73 

 

 

(ii)              Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that (i) the same are being contested in good faith
by appropriate proceedings and the pendency of such proceedings could not be
reasonably expected to have a Material Adverse Effect, or (ii) the Borrower has
determined in good faith that contesting the same is not in the best interests
of the Borrower and its Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect, or (iii) the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect .

(iii)            Defend, indemnify and hold harmless Administrative Agent and
each Lender, and their respective officers and directors from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature known or unknown, contingent or otherwise,
arising out of, or in any way relating to the violation of, noncompliance with
or liability under any Environmental Laws applicable to the operations of the
Borrower, its Subsidiaries or the, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the gross negligence or willful misconduct of any
indemnified party. This indemnity shall continue in full force and effect
regardless of the termination of this Agreement.

6.19.       Permitted Investments (a). The Consolidated Group’s activities shall
be limited to acquiring and owning commercial properties, providing Notes
Receivable, engaging in construction activities and any business activities and
investments incidental thereto (including Investments in Marketable Securities)
except that the following additional Investments (“Permitted Investments”) shall
also be permitted so long as the aggregate value of the Permitted Investments
under each of the following clauses (i) through (v), tested as of the last day
of any fiscal quarter based on Borrower’s compliance certificate for such
quarter, shall not exceed the individual percentage of Gross Asset Value limits
stated in such clause and the aggregate value of the Permitted Investments under
all such clauses on a combined basis shall not at any time exceed twenty-five
percent (25%) of Gross Asset Value:

(i)               Unimproved Land (other than land included in the definition of
Construction-in-Progress) -- (valued at undepreciated GAAP book value, after
taking into account any impairments) -- five percent (5%) of Gross Asset Value;

74 

 

 

(ii)              Investments in Investment Affiliates (valued at the portion of
Gross Asset Value attributable to such entity or its assets as the case may be)
-- twenty percent (20%) of Gross Asset Value;

(iii)            Construction-in-Progress (valued at undepreciated GAAP book
value, after taking into account any impairments) -- ten percent (10%) of Gross
Asset Value;

(iv)            Notes Receivable (valued at undepreciated GAAP book value, after
taking into account any impairments) -- five percent (5%) of Gross Asset Value;
and

(v)             Marketable Securities-- ten percent (10%) of Gross Asset Value.

6.20.       Negative Pledges. The Borrower agrees that neither the Borrower nor
any other members of the Consolidated Group shall enter into or be subject to
any agreement governing Indebtedness which contains a Negative Pledge other than
restrictions on further subordinate Liens on Projects encumbered by a mortgage,
deed to secure debt or deed of trust securing such Indebtedness, or on the
direct or indirect ownership interests in the owners of such encumbered
Projects.

6.21.       Subsidiary Guaranty. Borrower shall cause each of its existing
Subsidiaries listed on Exhibit C, which includes the owners of each Initial
Unencumbered Property, along with all other current subsidiaries of Borrower,
excluding only the Excluded Subsidiaries, to execute and deliver to the
Administrative Agent the Subsidiary Guaranty. Borrower shall cause each
Subsidiary which is hereafter acquired or formed (other than Excluded
Subsidiaries) to execute and deliver to the Administrative Agent a joinder in
the Subsidiary Guaranty in the form of Exhibit A attached to the form of
Subsidiary Guaranty within five (5) Business Days after the acquisition or
formation of such Subsidiary. Borrower covenants and agrees that each Subsidiary
which it shall cause to execute the Subsidiary Guaranty shall be fully
authorized to do so by its supporting organizational and authority documents and
shall be in good standing in its state of organization and in the case of any
Subsidiary which is the owner of an Unencumbered Property, shall be in good
standing in the state in which such Property is located. If a Subsidiary that
was not required to join in the Subsidiary Guaranty because it was an Excluded
Subsidiary as of the Agreement Effective Date shall subsequently not be
precluded from doing so, then Borrower shall cause such Subsidiary to join in
the Subsidiary Guaranty within five (5) Business Days after such Subsidiary
ceased to be an Excluded Subsidiary. The delivery by Borrower to the
Administrative Agent of any such joinder shall be deemed a representation and
warranty by Borrower that each Subsidiary which Borrower caused to execute the
Subsidiary Guaranty has been fully authorized to do so by its supporting
organizational and authority documents and is in good standing in its state of
organization and in the case of a Subsidiary which is the owner of an
Unencumbered Property, is in good standing in the state in which such Property
is located.

75 

 

 

6.22.       Subordination of Advisor's Fees. Any fees payable to the Advisor by
the Borrower or any other member of the Consolidated Group will be payable no
more frequently than quarterly (other than acquisition fees which may be paid on
or about the time of the related acquisition), and all such fees shall be
subordinated to payment of all Obligations then due and payable to the
Administrative Agent or the Lenders as provided in the subordination agreement
attached as Exhibit K and shall not be paid unless the Borrower is in compliance
with all of its obligations under the Loan Documents at the time of such payment
and no Unmatured Default or Default then exists hereunder.

6.23.       Mergers, Consolidations and Sales of Assets. The Borrower will not,
and will not permit any Subsidiary which is an owner of an Unencumbered Property
(unless such Subsidiary is released or being released as a Subsidiary Guarantor
at such time) to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it. In addition, the Borrower
will not permit the Consolidated Group, in the aggregate, to sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) during any period of four (4) consecutive fiscal quarters assets
of the Consolidated Group representing an aggregate value of more than twenty
percent (20%) of the Gross Asset Value in effect on the first day of such
period. Notwithstanding the foregoing, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:
(i) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, provided that following such transaction
Borrower remains an entity organized under the laws of the United State of
America, (ii) any Subsidiary may merge into any other member of the Consolidated
Group in a transaction in which the surviving entity is a member of the
Consolidated Group and remains an entity organized under the laws of the United
States of America, (iii) any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to the Borrower or to another member of the Consolidated
Group and (iv) any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Nonpayment of any principal payment due hereunder or under any Note when
due.

7.2. Nonpayment of interest upon any Note or of any fee or other payment
Obligations under any of the Loan Documents within five (5) Business Days after
the same becomes due.

7.3. The breach of any of the terms or provisions of Sections 6.2, 6.4, 6.10,
6.11, 6.13, 6.16, 6.17, 6.19, 6.20, 6.21, 6.22 or 6.23.

76 

 

 

7.4. Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent
under or in connection with this Agreement, or any material certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made, provided that
the facts or conditions giving rise to such falsity are not corrected by the
Borrower within thirty (30) days after written notice of such falsity from the
Administrative Agent.

7.5. The breach by the Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within thirty (30) days after written notice
from the Administrative Agent.

7.6. The default by the Borrower or any other member of the Consolidated Group
or any Investment Affiliate beyond any applicable notice and cure period in the
payment of any amount due under, or the performance of any term, provision or
condition contained in, any agreement with respect to (A) Recourse Indebtedness
of the Borrower or of any other member of the Consolidated Group if the
aggregate amount of Recourse Indebtedness so in default exceeds Twenty Million
Dollars ($20,000,000) (provided that if the total underlying Indebtedness so in
default exceeds the portion which constitutes Recourse Indebtedness, only the
portion that constitutes Recourse Indebtedness shall be taken into account in
determining such $20,000,000 threshold), or (B) any Non-Recourse Indebtedness of
the Borrower or any other member of the Consolidated Group or any Investment
Affiliate in excess of Fifty Million Dollars ($50,000,000) in the aggregate,
(any such Indebtedness causing the applicable threshold in clause (A) or clause
(B) to be exceeded being referred to herein as “Material Indebtedness”) or any
other event shall occur or condition exist, which causes or permits any such
Material Indebtedness to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to the stated maturity thereof.

7.7. The Borrower or any Subsidiary Guarantor shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it as a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
fail to contest in good faith any appointment or proceeding described in
Section 7.8, or (vi) admit in writing its inability to pay its debts generally
as they become due.

77 

 

 

7.8. A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the Borrower or any Subsidiary Guarantor or for any Substantial
Portion of the Property of the Borrower or any Subsidiary Guarantor or a
proceeding described in Section 7.7(iv) shall be instituted against the Borrower
or any Subsidiary Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.

7.9. The Borrower or any Subsidiary Guarantor shall fail within forty-five (45)
days to pay, bond or otherwise discharge any judgments or orders for the payment
of money in an amount which, when added to all other judgments or orders
outstanding against the Borrower or any Subsidiary Guarantor would exceed
$10,000,000 in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.

7.10. Any Subsidiary other than a Subsidiary Guarantor shall fail within
forty-five (45) days to pay, bond or otherwise discharge any judgments or orders
for the payment of money in an amount which, when added to all other judgments
or orders outstanding against all Subsidiaries which are not Subsidiary
Guarantors would exceed $25,000,000 in the aggregate, which have not been stayed
on appeal or otherwise appropriately contested in good faith.

7.11. An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $10,000,000 in any year or
(ii) $25,000,000 for all periods.

7.12. Any Change in Control shall occur.

7.13. Failure to complete any direct remediation obligation within the time
period permitted by law or governmental order (or within a reasonable time in
light of the nature of the problem if no specific time period is so established)
with respect to material environmental problems at Projects owned by the
Borrower or any of its Subsidiaries whose aggregate book values are in excess of
$25,000,000 after all administrative hearings and appeals have been concluded,
and if litigation is applicable to such obligation, after a final non-appealable
judgment of a court of competent jurisdiction has been entered.

7.14. The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace or cure therein provided.

7.15. The attempted disavowal, revocation or termination by the Borrower or any
Loan Party of any of the Loan Documents.

78 

 

 

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.          Acceleration. If any Default described in Section 7.7 or 7.8
occurs with respect to the Borrower, the obligations of the Lenders to make
Loans hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender. If any other Default occurs, so long as
a Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within thirty
(30) days after a request for direction, as the Administrative Agent deems in
the best interests of the Lenders, in its sole discretion), shall use its good
faith efforts to collect all amounts owed by the Borrower and any Guarantor
under the Loan Documents by exercising all rights and remedies provided for
under this Agreement or otherwise available at law or in equity, including
without limitation by filing and diligently pursuing judicial action.

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders the
Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the aggregate undrawn face amount of all outstanding Facility
Letters of Credit and all fees and other amounts due or which may become due
with respect thereto. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account. Such funds shall be promptly applied by the
Administrative Agent to reimburse the Issuing Bank for drafts drawn from time to
time under the Facility Letters of Credit and associated issuance costs and
fees. Such funds, if any, remaining in the Letter of Credit Collateral Account
following the payment of all Obligations in full shall, unless the
Administrative Agent is otherwise directed by a court of competent jurisdiction,
be promptly paid over to the Borrower.

If, within ten (10) days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

79 

 

 

8.2.          Amendments. Subject to the provisions of this Article VIII the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
waiving any Default hereunder; provided, however, that no such supplemental
agreement or waiver shall, without the consent of all Lenders:

(a)             Extend the Facility Termination Date (except as provided in
Section 2.21), or forgive all or any portion of the principal amount of any Loan
or accrued interest thereon or the Unused Fee or Facility Fee, reduce the
Applicable Margins or Unused Fee Percentage or Facility Fee Percentage or modify
the underlying interest rate options (or modify any definition herein used in
calculating such options which would have the effect of modifying such options)
or extend the time of payment of any such principal, interest or fees;

(b)             Release any Subsidiary Guarantor from the Subsidiary Guaranty,
except as expressly provided for herein;

(c)             Reduce the percentage specified in the definition of Required
Lenders;

(d)             Increase the Aggregate Commitment beyond $400,000,000 provided
that no Lender's Commitment can be increased without the consent of such Lender;

(e)             Amend the definitions of Commitment or Percentage;

(f)               Permit the Borrower to assign its rights under this Agreement;

(g)             Amend Sections 6.21, 8.1, 8.2 , or 11.2; or

(h)             Waive any Default under Section 7.1.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.

80 

 

 

8.3.          Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX.

GENERAL PROVISIONS

9.1.          Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive delivery of the Notes and
the making of the Loans herein contemplated.

9.2.          Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3.          [Intentionally Deleted].

9.4.          Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

9.5.          Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.

81 

 

 

9.6.          Several Obligations; Benefits of the Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. The Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to the
Agreement and their respective successors and assigns.

9.7.          Expenses; Indemnification. The Borrower shall reimburse the
Administrative Agent for any reasonable out-of-pocket costs and expenses
(including, without limitation, all reasonable fees for consultants and
reasonable fees and expenses for attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent) paid or incurred by the
Administrative Agent in connection with the amendment or modification of the
Loan Documents. The Borrower also agrees to reimburse the Administrative Agent
for any reasonable internal charges and out-of-pocket costs and expenses
(including, without limitation, all reasonable fees and expenses for attorneys
for the Administrative Agent, which attorneys may be employees of the
Administrative Agent, plus, if reasonably determined by the Administrative Agent
to be needed due to differences between the Administrative Agent and the Lenders
and arising after an Event of Default, one additional outside law firm retained
to act as special counsel to the Lenders) paid or incurred by the Administrative
Agent in connection with the collection and enforcement of the Loan Documents
(including, without limitation, any workout). The Borrower further agrees to
indemnify the Administrative Agent, each Lender and their Affiliates, and their
respective directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all reasonable fees and reasonable expenses for attorneys of the
indemnified parties, all reasonable expenses of litigation or preparation
therefor whether or not the Administrative Agent, or any Lender is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the Projects, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Loan hereunder, except to the extent that any of the foregoing
arise (a) out of the gross negligence or willful misconduct of the party seeking
indemnification therefor or of any Affiliate of such party or (b) from claims of
an indemnified party against any Affiliate of such indemnified party or (c) from
internal disputes among the Administrative Agent and the Lenders. To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any of the foregoing indemnified parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or Facility Letter of Credit or the use of the proceeds thereof and (y) the
Administrative Agent and the Lenders shall not assert, and hereby waives, any
claim against any of the Borrower and any other Loan Party, or any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in

82 

 

 

connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or Facility Letter of Credit or the use
of the proceeds thereof. The obligations of the Borrower to the Administrative
Agent and the Lenders under this Section shall survive the termination of this
Agreement.

9.8.          Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.9.          Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect from
time to time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made in a
manner such that any obligations relating to a lease that was accounted for by a
Person as an operating lease under GAAP as of the Agreement Effective Date and
any similar lease entered into after the Agreement Effective Date by such Person
shall be accounted for as obligations relating to an operating lease and not as
Capital Lease Obligations.

9.10.       Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

83 

 

 

9.11.       No Advisory or Fiduciary Responsibility. The relationship between
the Borrower, on the one hand, and the Lenders and the Administrative Agent, on
the other, shall be solely that of borrower and lender. Neither the
Administrative Agent nor any Lender shall have any fiduciary responsibilities to
the Borrower. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arranger are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty to the Borrower or any other Loan
Party in connection with any aspect of any transaction contemplated hereby.
Neither the Administrative Agent nor any Lender undertakes any responsibility to
the Borrower to review or inform the Borrower of any matter in connection with
any phase of the Borrower’s business or operations.

9.12.       Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

84 

 

 

9.13.       Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT FOR NORTHERN
DISTRICT OF ILLINOIS OR STATE COURT LOCATED IN CHICAGO, ILLINOIS IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN CHICAGO, ILLINOIS.

9.14.       Waiver of Jury Trial. THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1.       Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to

85 

 

 

assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2.       Powers. The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided for in this Agreement
and/or the other Loan Documents to be taken by the Administrative Agent.

10.3.       General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct.

10.4.       No Responsibility for Loans, Recitals, etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made by anyone other than the
Administrative Agent or one of its Affiliates in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith with respect to anyone other than the Administrative Agent or one of
its Affiliates; (v) the value, sufficiency, creation, perfection, or priority of
any interest in any collateral security; or (vi) the financial condition of the
Borrower or any Guarantor.

10.5.       Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action, other than
liability, cost or expense that arises from the Administrative Agent’s gross
negligence or willful misconduct.

86 

 

 

10.6.       Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

10.7.       Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8.       Administrative Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (i) for those amounts which are
specifically reimburseable by Borrower under this Agreement and the other Loan
Documents, to the extent not so reimbursed by Borrower, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents pursuant to the Administrative Agent’s
obligations hereunder which are not specifically reimburseable by Borrower under
this Agreement or any other Loan Document, to the extent not actually reimbursed
by Borrower, and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including without limitation, for any such
amounts incurred by or asserted against the Administrative Agent in connection
with any dispute between the Administrative Agent and any Lender or between two
or more of the Lenders), or the enforcement of any of the terms thereof or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct or a breach of the Administrative Agent’s express obligations and
undertakings to the Lenders. The obligations of the Lenders and the
Administrative Agent under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

87 

 

 

10.9.       Rights as a Lender. In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document as any Lender and may exercise the same as
though it were not the Administrative Agent, and the term “Lender” or “Lenders”
shall, at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.

10.10.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into the Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Agreement
and the other Loan Documents.

10.11.    Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility so long as KeyBank continues to be a
Lender. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower, such resignation to be effective upon
the appointment of a successor Administrative Agent. If the Administrative Agent
has been grossly negligent in the performance of its obligations hereunder, the
Administrative Agent may be removed at any time by written notice received by
the Administrative Agent from other Lenders holding in the aggregate at least
two-thirds of that portion of the Aggregate Commitment not held by the
Administrative Agent or its affiliates, such removal to be effective on the date
specified by such other Lenders. Upon any such resignation or removal, such
other Lenders shall appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent which appointment shall, provided no Default or
Unmatured Default exists, be subject to the Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that the Borrower shall,
in all events, be deemed to have approved each Lender and its Affiliates that
are Qualified Institutions as a successor Agent) If no successor Administrative
Agent shall have been so appointed by such other Lenders within thirty (30) days
after the resigning Administrative Agent’s giving notice of its intention to
resign, then the resigning Administrative Agent shall appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Notwithstanding the
previous sentence, the Administrative Agent may at any time without the consent
of the Borrower or any Lender, appoint any of its Affiliates which is a
commercial bank as a successor Administrative Agent hereunder. No successor
Administrative Agent shall be deemed to be appointed hereunder until such
successor Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial

88 

 

 

bank having capital and retained earnings of at least $500,000,000 (a “Qualified
Institution”). Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents arising after the date of
such discharge. Notwithstanding anything herein to the contrary, at all times
prior to the Borrower’s receipt of written notice of the acceptance of such
appointment by a successor Administrative Agent, the Borrower may rely in all
respects upon all actions taken and consents issued by the prior Administrative
Agent. After the effectiveness of the resignation or removal of an
Administrative Agent, those rights and liabilities of the Administrative Agent
under this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

10.12.    Notice of Defaults. If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent in writing
of such fact provided that the failure to give such notice shall not create
liability on the part of a Lender. Upon receipt of such written notice that a
Default or Unmatured Default has occurred, the Administrative Agent shall
promptly notify each of the Lenders of such fact.

10.13.    Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or by such earlier date as is conspicuously noted in
such request if the Administrative Agent has made a reasonable determination
that the Borrower has a legitimate business reason for seeking such consent or
approval on an expedited basis) after such written request from the
Administrative Agent. If the Lender does not so respond to a request with a ten
(10) Business Day response time, that Lender shall be deemed to have approved
the request. If the Lender does not so respond to request with less than a ten
(10) Business Day response time, that Lender shall be deemed to have denied the
request.

89 

 

 

10.14.    Defaulting Lenders. At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that (i) the amount of the Commitment of the
Defaulting Lender may not be increased and (ii) the Facility Termination Date
(as to such Defaulting Lender’s Loans and Commitment only) may not be extended
other than as expressly provided under Section 2.21, without its consent. If a
Defaulting Lender has failed to fund its pro rata share of any Advance and until
such time as such Defaulting Lender subsequently funds its pro rata share of
such Advance, all Obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal of, interest on and fees relating to the
Loans funded by the other Lenders in connection with any such Advance in which
the Defaulting Lender has not funded its pro rata share (such principal,
interest and fees being referred to as “Senior Loans” for the purposes of this
section). All amounts paid by the Borrower or the Guarantors and otherwise due
to be applied to the Obligations owing to such Defaulting Lender pursuant to the
terms hereof shall be distributed by the Administrative Agent to the other
Lenders in accordance with their respective pro rata shares (recalculated for
the purposes hereof to exclude the Defaulting Lender) until all Senior Loans
have been paid in full provided, however, in no event will any such distribution
to the other Lenders give rise to any liability of the Borrower to the
Defaulting Lender. After the Senior Loans have been paid in full equitable
adjustments will be made in connection with future payments by the Borrower to
the extent a portion of the Senior Loans had been repaid with amounts that
otherwise would have been distributed to a Defaulting Lender but for the
operation of this Section 10.14. This provision governs only the relationship
among the Administrative Agent, each Defaulting Lender and the other Lenders;
nothing hereunder shall limit the obligation of the Borrower to repay all Loans
in accordance with the terms of this Agreement. The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.

90 

 

 

Notwithstanding the foregoing, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Article XI shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder; third, as
the Borrower may request (so long as no Default or Unmatured Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth (so long as no Default or Unmatured Default
exists), to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s (x) potential future funding obligations with
respect to Loans under this Agreement and (y) potential future funding
obligations to purchase participations in Facility Letter of Credit Obligations,
in accordance with Section 2A.6; fifth, to the payment of any amounts owing to
the Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default or Unmatured Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.

10.15.    Additional Agents. Any additional Agents designated on the cover of
the Agreement shall not have any rights or obligations under the Loan Documents
as a result of such designation or of any actions undertaken in such capacity,
such parties having only those rights or obligations arising hereunder in their
capacities as a Lender.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1.       Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower or any of the Subsidiary
Guarantors becomes insolvent, however evidenced, or any Default occurs, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender to or for the credit or account of the Borrower or
such Subsidiary Guarantor, as the case may be, may be offset and applied toward
the payment of the Obligations owing to such Lender at any time prior to the
date that such Default has been fully cured, whether or not the Obligations, or
any part hereof, shall then be due, provided however that any such offset and
application shall only be made after such Lender has obtained the prior written
approval of the Administrative Agent, which approval shall not be unreasonably
withheld.

91 

 

 

11.2.       Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments of Swingline Loans and
payments received pursuant to Sections 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans held by the other Lenders so
that after such purchase each Lender will hold its ratable proportion of Loans.
If any Lender, whether in connection with setoff or amounts which might be
subject to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Loans. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1.       Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender must be made in compliance
with Section 12.3. The parties to the Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under the
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Lender
which is a fund, any pledge or assignment of all or any portion of its rights
under the Agreement and any Note to its trustee in support of its obligations to
its trustee, provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Administrative Agent and Borrower may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

92 

 

 

12.2.       Participations.

(1)             Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks, financial institutions, pension funds, or any other funds
or entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents. In no event shall the
Borrower be required to incur any costs or expenses to effect any such sales to
Participants.

(2)             Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than those amendments,
modifications or waivers with respect to any Loan or Commitment in which such
Participant has an interest which would require consent of all the Lenders
pursuant to the terms of clauses (a), (b) or (e) of Section 8.2 hereof.

(3)             Benefit of Setoff. Each Lender shall retain the right of setoff
provided in Section 11.1 and shall not be permitted to share such right with any
Participant.

93 

 

 

12.3.       Assignments.

(a)             Permitted Assignments. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to any
other Lender or to any Affiliate of such Lender or of any other Lender without
the prior approval of the Borrower, or to one or more other entities, with the
prior approval of the Borrower, which approval of the Borrower (i) shall not be
unreasonably withheld or delayed and shall be deemed given if not withheld
within five (5) Business Days after written request for such approval from the
Administrative Agent and (ii) shall not be required if a Default or Unmatured
Default has occurred and is then continuing (such permitted assignees
hereinafter referred to as “Purchasers”), all or any portion of its rights and
obligations under the Loan Documents provided that any assignment of only a
portion of such rights and obligations shall be in an amount not less than
$5,000,000 or a whole multiple of $1,000,000 in excess thereof (it being
understood and agreed that no Lender may hold an unparticipated interest of less
than $5,000,000 unless such Lender’s interest has been reduced to zero). Such
assignment shall be substantially in the form of Exhibit B hereto or in such
other form as may be agreed to by the parties thereto. The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to a Purchaser which is not a Lender or an Affiliate thereof or an
entity that manages a Lender. Such consent shall not be unreasonably withheld or
delayed.

(b)             Effect; Effective Date. Upon (i) delivery to the Administrative
Agent and Borrower of a notice of assignment, substantially in the form attached
as Exhibit “I” to Exhibit B hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3(a), and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender, and the transferor Lender (other than a transferor Lender
transferring to an Affiliate of such Lender unless such Affiliate is a Qualified
Institution) shall automatically be released on the effective date of such
assignment, with respect to the percentage of the Aggregate Commitment and Loans
assigned to such Purchaser. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3(b), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment. In no event shall the Borrower be required to incur any costs or
expenses to effect any such assignments.

94 

 

 

12.4.       Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject in
each case to the confidentiality provisions of Section 12.6.

12.5.       Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5.

12.6.       Confidentiality. Each of Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and advisors, including accountants and legal counsel (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent or
Lender requested to make such disclosure promptly informs the Borrower of such
request if lawfully permitted to do so, so that the Borrower may have an
opportunity to object and/or seek an appropriate protective order at the
Borrower’s sole cost and expense, and provided further that the Borrower agrees
that in no event shall any such notification be required in respect of any
disclosure to bank regulatory authorities having jurisdiction over any Lender,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or the enforcement of rights under the Loan Documents,
(f) subject to receipt of a written agreement from such Person containing
provisions substantially the same as those of this Section, to any Transferee or
prospective Transferee of any of its rights or obligations under this Agreement,
(g) with the written consent of Borrower, (h) to any member of the Consolidated
Group, or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Administrative Agent or any Lender on a nonconfidential basis from a source
other than Borrower, which source is not bound by a contractual or other
obligation of confidentiality to any Person. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is posted by the
Borrower to a website as provided for in Section 6.1 or is otherwise available
to Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Borrower. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

95 

 

 

ARTICLE XIII.

NOTICES

13.1.       Giving Notice. All notices, requests or demands to be given under
this Agreement from any party to the others (collectively, “Notices” and
individually a “Notice”) shall be in writing and shall be given by personal
delivery, or by overnight courier service for next Business Day delivery at the
other parties’ addresses as shown below such parties’ signatures on the
signature pages hereto, or by telecopy transmission at the other parties’
facsimile telephone numbers shown there, or by email at the other parties’ email
addresses shown there. Notices given by personal delivery (i.e. by the sending
party or a messenger) shall be deemed given on the date of delivery. Notices
given by overnight courier service shall be deemed given upon deposit with the
overnight courier service. Notices given by telecopy or email transmission shall
be deemed given on the date of transmission provided such transmission is
completed by 5:00 p.m. (sending party’s local time) on a Business Day, otherwise
such delivery shall be deemed to occur on the next succeeding Business Day. If a
party’s office address is a business, the receipt or the refusal to accept
personal or courier service delivery by a receptionist or by any person in an
employ of such party, shall be deemed actual receipt by the party of Notices and
rejected or refused delivery shall constitute valid delivery. Notices may be
issued by an attorney for a party and in such case such Notices shall be deemed
given by such party. A party’s address for Notice may be changed from time to
time by Notice given to the other party in the manner herein provided for giving
notice. Extra copies of Notices are for informational purposes only, and a
failure to give or receive extra copies of any Notice shall not be deemed a
failure to give notice, and shall in no way adversely affect the effectiveness
of such Notice given to the addressee party.

ARTICLE XIV.

PATRIOT ACT

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Act (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.

96 

 

 

ARTICLE XV.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and counterparts of the Agreement have been circulated to all
such parties or posted on a website to which all such parties have access.

 

(Remainder of page intentionally left blank.)

 97

 

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer & CAO        

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Phone: 630-586-6590

Facsimile: 630-586-6790

Attention: Chief Accounting Officer

 

 

 

 

 

COMMITMENT:

$50,000,000

KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent

        By: /s/ Nathan Weyer   Print Name: Nathan Weyer   Title Vice President  
     

KeyBank National Association

1200 Abernathy Road NE

Suite 1550

Atlanta, GA 30328

Phone: 770-510-2130

Facsimile: 770-510-2195

Attention: Nathan Weyer

 

 

 

 

COMMITMENT:

$50,000,000

PNC BANK, NATIONAL ASSOCIATION         By: /s/ Joel Dalson   Print Name: Joel
Dalson   Title Senior Vice President        

PNC Real Estate

One North Franklin Street, Suite 2150

C-L01-21

Chicago, IL 60606

Phone: (312) 338-2226

Facsimile: (312) 384-4623

Attention: Joel G. Dalson

Email: joel.dalson@pnc.com

 

 

 

 

EXHIBIT A

COMPLIANCE CERTIFICATE

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

 

Re:

Credit Agreement dated as of September 30, 2015 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) among
INLAND REAL ESTATE INCOME TRUST, INC.(the “Borrower”), KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent and the other lenders parties thereto from
time to time (“Lenders”).

 

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal period
covered by the financial statements being delivered to the Lenders pursuant to
the Agreement together with this Certificate.

The Borrower hereby further certifies to the Lenders that:

1. Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct.

2. Review of Condition. The Borrower has reviewed the terms of the Agreement,
including, but not limited to, the covenants of the Borrower set forth in the
Agreement, and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of the Borrower
through the applicable reporting period.

3. Covenants. To the Borrower’s actual knowledge, during the reporting period,
the Borrower observed and performed all of the respective covenants and other
agreements under the Agreement and the Loan Documents, and satisfied each of the
conditions contained therein to be observed, performed or satisfied by the
Borrower, except as expressly noted on Schedule B hereto.

4. No Default. To the Borrower’s actual knowledge, no Default exists as of the
date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.

 

A-1

 

 

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of _____________, 201_.

 

INLAND REAL ESTATE INCOME TRUST, INC., a

Maryland corporation

        By:     Name:     Title:  

 

A-2

 

 

SCHEDULE A TO COMPLIANCE CERTIFICATE

COMPLIANCE CALCULATION METHOD

 

A-3

 

 

SCHEDULE B TO COMPLIANCE CERTIFICATE

EXCEPTIONS, IF ANY

 

A-4

 

 

EXHIBIT B

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 201_. The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Commitment
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Exhibit “I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include the consent of the Administrative Agent and
the Borrower to the extent required by Section 12.3(a) of the Credit Agreement.
In no event will the Effective Date occur if the payments required to be made by
the Assignee to the Assignor on the Effective Date under Section 4 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

B-1

 

 

 

4. PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In consideration for the sale and
assignment of Loans hereunder, the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Loans assigned to the Assignee hereunder which is outstanding on the Effective
Date. The Assignee will promptly remit to the Assignor (i) the portion of any
principal payments assigned hereunder and received from the Administrative Agent
and (ii) any amounts of interest on Loans and fees received from the
Administrative Agent to the extent either (i) or (ii) relate to the portion of
the Loans assigned to the Assignee hereunder for periods prior to the Effective
Date and have not been previously paid by the Assignee to the Assignor. In the
event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

5. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants: (a) that it is the legal and beneficial owner
of the interest being assigned by it hereunder, (b) that such interest is free
and clear of any adverse claim created by the Assignor, (c) that it has all
necessary right and authority to enter into this Assignment, (d) that the Credit
Agreement has not been modified or amended except as described in Item 1 of
Schedule 1, (e) that the Assignor is not in default under the Credit Agreement,
and (f) that, to the best of Assignor’s knowledge, the Borrower is not in
default under the Credit Agreement. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to the Assignor
and that the Assignor makes no other representation or warranty of any kind to
the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document, including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Borrower or
any guarantor, (ii) any representation, warranty or statement made in or in
connection with any of the Loan Documents, (iii) the financial condition or
creditworthiness of the Borrower or any guarantor, (iv) the performance of or
compliance with any of the terms or provisions of any of the Loan Documents, (v)
inspecting any of the Property, books or records of the Borrower, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

B-2

 

 

 

6. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, and (v) agrees that its payment instructions and
notice instructions are as set forth in the attachment to Schedule 1.

7. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed by Assignee under this Assignment Agreement on and after
the Effective Date. The Assignor agrees to indemnify and hold the Assignee
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignee
in connection with or arising in any manner from the Assignor’s non-performance
of the obligations assigned to Assignee under this Assignment Agreement prior to
the Effective Date.

8. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.

9. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

B-3

 

 

 

10. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

11. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Illinois.

12. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

[Remainder of page intentionally left blank]



B-4



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

  ASSIGNOR:             By:     Name:     Title:              

 

  ASSIGNEE:               By:     Name:     Title:              



B-5

 

 

Attachment to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

[to be provided by KeyBank]

 

B-6

 

 

SCHEDULE 1
to Assignment Agreement

1.Description and Date: Credit Agreement (the “Credit Agreement”) dated as of
[______], 2015, [describe amendments, if any] among Inland Real Estate Income
Trust, Inc., as “Borrower” and KeyBank National Association as “Administrative
Agent” and the Several Lenders From Time to Time Parties Hereto, as Lenders.

2.Date of Assignment Agreement: _____________, 201_.

3.Amounts (As of Date of Item 2 above):

a. Commitment of Assignor

under Credit Agreement.                                    $     ,000,000

b. Assignee’s Percentage of

Commitment of Assignor purchased

under this Assignment Agreement.**                                       %

4. Amount of Assignor’s Commitment Purchased under
this Assignment
Agreement.                                                        $                  

6. Proposed Effective Date: _____________, 201_

Accepted and Agreed:

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent



By:                                                                   

Title:                                                                 

** Percentage taken to 10 decimal places.



B-7

 

 

EXHIBIT “I”

to Assignment Agreement

NOTICE OF ASSIGNMENT

______________, 201_

To: KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Attention: Real Estate Capital

BORROWER:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: Chief Accounting Officer

 

From: [NAME OF ASSIGNOR] (the “Assignor”)

[NAME OF ASSIGNEE] (the “Assignee”)

1. We refer to that Credit Agreement (the “Credit Agreement”) described in Item
1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the Credit Agreement.

2. This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 12.3(b) of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of ___________, 201_ (the “Assignment”), pursuant to which, among other
things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstanding
rights and obligations under the Credit Agreement. The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3(b)
of the Credit Agreement have been delivered to the Administrative Agent,
provided that the Effective Date shall not occur if any condition precedent
agreed to by the Assignor and the Assignee has not been satisfied.



B-8

 

 

 

4. The Assignor and the Assignee hereby give to the Administrative Agent notice
of the assignment and delegation referred to herein. The Assignor will confer
with the Administrative Agent before the date specified in Item 5 of Schedule 1
to determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Administrative Agent to
determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Administrative Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee. At the request of the Administrative Agent, the Assignor will give
the Administrative Agent written confirmation of the satisfaction of the
conditions precedent.

5. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Administrative Agent prepare and cause the Borrower
to execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Administrative Agent the original Note received by it
from the Borrower upon its receipt of a new Note in the appropriate amount.

6. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

7. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

8. The Assignee authorizes the Administrative Agent to act as its agent under
the Loan Documents in accordance with the terms thereof. The Assignee
acknowledges that the Agent has no duty to supply information with respect to
the Borrower or the Loan Documents to the Assignee until the Assignee becomes a
party to the Credit Agreement.*

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

NAME OF ASSIGNOR   NAME OF ASSIGNEE           By:     By:             Title:    
Title:  



B-9

 

 

ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent

By:                                                                                   

Title:                                                                                

IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY

INLAND REAL ESTATE INCOME TRUST, INC., as Borrower

By:                                                                                   

Title:                                                                                 

[Attach photocopy of Schedule 1 to Assignment]



B-10

 

 

EXHIBIT C

LIST OF INITIAL SUBSIDIARY GUARANTORS

 

Property Name Title Holder F.E.I.N. # Newington Fair IREIT Newington Fair,
L.L.C., a Delaware limited liability company 90-0914355 Harris Plaza IREIT
Layton Pointe, L.L.C. , a Delaware limited liability company 61-1742279 Landings
at Ocean Isle IREIT Ocean Isle Beach Landing, L.L.C. , a Delaware limited
liability company 38-3942791 Copps IREIT Stevens Point Pinecrest, L.L.C. , a
Delaware limited liability company 36-4797117 Shoppes at Lake Park IREIT West
Valley City Lake Park, L.L.C. , a Delaware limited liability company 36-4801758
Plaza at Prairie Ridge IREIT Pleasant Prairie Plaza, L.L.C. , a Delaware limited
liability company 37-1777739 Regal Court IREIT Shreveport Regal Court, L.L.C. ,
a Delaware limited liability company 35-2523933 Shops at Hawk Ridge IREIT Lake
St. Louis Hawk Ridge, L.L.C., a Delaware limited liability company 35-2524228
Whispering Ridge RE Income Omaha Whispering Ridge, L.L.C. , a Delaware limited
liability company 35-2524129 Frisco Marketplace IREIT Frisco Marketplace,
L.L.C., a Delaware limited liability company 31-1780520 Treasure Valley IREIT
Nampa Treasure Valley, L.L.C., a Delaware limited liability company 61-1754000
Yorkville Marketplace IREIT Yorkville Marketplace, L.L.C., a Delaware limited
liability company 61-1759961 Dicks/PetSmart IREIT Lawrence Iowa Street, L.L.C.,
a Delaware limited liability company 36-4814726      

 

 

EXHIBIT D

SUBSIDIARY GUARANTY

This Subsidiary Guaranty (the “Guaranty”) is made as of September 30, 2015 by
the parties identified in the signature pages thereto, and any Joinder to
Guaranty hereafter delivered (collectively, the “Subsidiary Guarantors”), to and
for the benefit of KeyBank National Association, individually (“KeyBank”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A. Inland Real Estate Income Trust, Inc., a corporation organized under the laws
of the State of Maryland (“Borrower”), and Subsidiary Guarantors have requested
that the Lenders make a revolving credit facility available to Borrower in an
aggregate principal amount of up to $100,000,000, subject to possible future
increase to an aggregate of up to $400,000,000 (the “Facility”).

B. The Lenders have agreed to make available the Facility to Borrower pursuant
to the terms and conditions set forth in an Credit Agreement of even date
herewith among Borrower, KeyBank, individually, and as Administrative Agent, and
the Lenders named therein (as amended, modified or restated from time to time,
the “Credit Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Credit Agreement.

C. Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment and
promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

D-1

 

 

 

D. Subsidiary Guarantors are subsidiaries of Borrower. Subsidiary Guarantors
acknowledge that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Subsidiary
Guarantors by making funds available to Subsidiary Guarantors through Borrower
and by enhancing the financial strength of the consolidated group of which
Subsidiary Guarantors and Borrower are members. The execution and delivery of
this Subsidiary Guaranty by Subsidiary Guarantors are conditions precedent to
the performance by the Lenders of their obligations under the Credit Agreement.

 

AGREEMENTS

NOW, THEREFORE, Subsidiary Guarantors, in consideration of the matters described
in the foregoing Recitals, which Recitals are incorporated herein and made a
part hereof, and for other good and valuable consideration, hereby agree as
follows:

1. Subsidiary Guarantors, jointly and severally, absolutely, unconditionally,
and irrevocably guaranty to each of the Lenders and shall be surety for:

(a) the full and prompt payment of the principal of and interest on the Notes
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.



D-2

 

 

 

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” Notwithstanding the
foregoing, Subsidiary Guarantors and Lenders agree that each Subsidiary
Guarantor’s obligations hereunder shall not exceed the greater of: (i) the
aggregate amount of all monies received, directly or indirectly, by such
Subsidiary Guarantor from Borrower after the date hereof (whether by loan,
capital infusion or other means), and (ii) the maximum amount of the Facility
Indebtedness not subject to avoidance under Title 11 of the United States Code,
as same may be amended from time to time, or any applicable state law (the
“Bankruptcy Code”). To that end, to the extent such obligations would otherwise
be subject to avoidance under the Bankruptcy Code if Subsidiary Guarantors are
not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, each Subsidiary Guarantor’s
obligations hereunder shall be reduced to that amount which, after giving effect
thereto, would not render such Subsidiary Guarantor insolvent, or leave such
Subsidiary Guarantor with an unreasonably small capital to conduct its business,
or cause such Subsidiary Guarantor to have incurred debts (or intended to have
incurred debts) beyond its ability to pay such debts as they mature, as such
terms are determined, and at the time such obligations are deemed to have been
incurred, under the Bankruptcy Code. In the event a Subsidiary Guarantor shall
make any payment or payments under this Subsidiary Guaranty each other
Subsidiary Guarantor of the Facility Indebtedness shall contribute to such
Subsidiary Guarantor an amount equal to such non-paying Subsidiary Guarantor’s
pro rata share (based on their respective maximum liabilities hereunder) of such
payment or payments made by such Subsidiary Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment to the
payment in full of the Facility Indebtedness to Lenders.

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Subsidiary Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.



D-3

 

 

 

3. Subsidiary Guarantors do hereby waive (i) notice of acceptance of this
Subsidiary Guaranty by the Administrative Agent and the Lenders and any and all
notices and demands of every kind which may be required to be given by any
statute, rule or law, (ii) any defense, right of set-off or other claim which
Subsidiary Guarantors may have against Borrower or which Subsidiary Guarantors
or Borrower may have against the Administrative Agent or the Lenders or the
holder of a Note, (iii) presentment for payment, demand for payment (other than
as provided for in Paragraph 2 above), notice of nonpayment (other than as
provided for in Paragraph 2 above) or dishonor, protest and notice of protest,
diligence in collection and any and all formalities which otherwise might be
legally required to charge Subsidiary Guarantors with liability, (iv) any
failure by the Administrative Agent and the Lenders to inform Subsidiary
Guarantors of any facts the Administrative Agent and the Lenders may now or
hereafter know about Borrower, the Facility, or the transactions contemplated by
the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Subsidiary Guarantors
are fully responsible for being and remaining informed by Borrower of all
circumstances bearing on the existence or creation, or the risk of nonpayment of
the Facility Indebtedness or the risk of nonperformance of the Obligations,
(v) any and all right to cause a marshalling of assets of Borrower or any other
action by any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations and
(vi) any defense which Subsidiary Guarantors may have against the Administrative
Agent or the Lenders or the holder of a Note arising from or based in any way
upon any invalidity or unenforceability of the Credit Agreement or any other
Loan Documents or any provision or provisions therein. Credit may be granted or
continued from time to time by the Lenders to Borrower without notice to or
authorization from Subsidiary Guarantors, regardless of the financial or other
condition of Borrower at the time of any such grant or continuation. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Subsidiary Guarantors the Lenders’ assessment of the financial
condition of Borrower. Subsidiary Guarantors acknowledge that no representations
of any kind whatsoever have been made by the Administrative Agent and the
Lenders to Subsidiary Guarantors. No modification or waiver of any of the
provisions of this Subsidiary Guaranty shall be binding upon the Administrative
Agent and the Lenders except as expressly set forth in a writing duly signed and
delivered on behalf of the Administrative Agent and the Lenders. Subsidiary
Guarantors further agree that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Subsidiary Guaranty, and will not prevent the Administrative Agent and the
Lenders from proceeding against Subsidiary Guarantors to enforce this Subsidiary
Guaranty.

D-4

 

 

 

4. Subsidiary Guarantors further agree that Subsidiary Guarantors’ liability as
guarantor shall in no way be impaired by any renewals or extensions which may be
made from time to time, with or without the knowledge or consent of Subsidiary
Guarantors of the time for payment of interest or principal under a Note or by
any forbearance or delay in collecting interest or principal under a Note, or by
any waiver by the Administrative Agent and the Lenders under the Credit
Agreement, or any other Loan Documents, or by the Administrative Agent or the
Lenders’ failure or election not to pursue any other remedies they may have
against Borrower, or by any change or modification in a Note, the Credit
Agreement, or any other Loan Documents, or by the acceptance by the
Administrative Agent or the Lenders of any security or any increase,
substitution or change therein, or by the release by the Administrative Agent
and the Lenders of any security or any withdrawal thereof or decrease therein,
or by the application of payments received from any source to the payment of any
obligation other than the Facility Indebtedness, even though a Lender might
lawfully have elected to apply such payments to any part or all of the Facility
Indebtedness, it being the intent hereof that Subsidiary Guarantors shall remain
liable as principal for payment of the Facility Indebtedness and performance of
the Obligations until all indebtedness has been paid in full and the other
terms, covenants and conditions of the Credit Agreement, and other Loan
Documents and this Subsidiary Guaranty have been performed, notwithstanding any
act or thing which might otherwise operate as a legal or equitable discharge of
a surety. Subsidiary Guarantors further understand and agree that the
Administrative Agent and the Lenders may at any time enter into agreements with
Borrower to amend and modify a Note, the Credit Agreement or any of the other
Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Subsidiary Guaranty or any
of the Administrative Agent and the Lenders’ rights hereunder or any of
Subsidiary Guarantors’ obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Subsidiary Guarantors agree
that their obligations hereunder shall be joint and several with each other and
with any and all other guarantees given in connection with the Facility from
time to time. Subsidiary Guarantors agree that this Subsidiary Guaranty may be
enforced by the Administrative Agent and the Lenders without the necessity at
any time of resorting to or exhausting any security or collateral, if any, given
in connection herewith or with a Note, the Credit Agreement, or any of the other
Loan Documents or by or resorting to any other guaranties, and Subsidiary
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right. Subsidiary Guarantors further agree that
nothing contained herein or otherwise shall prevent the Administrative Agent and
the Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a

D-5

 

 

 

discharge of any of Subsidiary Guarantors’ obligations hereunder, it being the
purpose and intent of Subsidiary Guarantors that the obligations of such
Subsidiary Guarantors hereunder shall be primary, absolute, independent and
unconditional under any and all circumstances whatsoever. Neither Subsidiary
Guarantors’ obligations under this Subsidiary Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by any impairment, modification, change, release or limitation
of the liability of Borrower under a Note, the Credit Agreement or any other
Loan Document or by reason of Borrower’s bankruptcy or by reason of any creditor
or bankruptcy proceeding instituted by or against Borrower. This Subsidiary
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Loan Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment. The obligations
of Subsidiary Guarantors pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Subsidiary Guaranty.

6. This Subsidiary Guaranty shall be assignable by a Lender, as to such Lender’s
interest herein, to any assignee of all or a portion of such Lender’s rights
under the Loan Documents.

7. If: (i) this Subsidiary Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Subsidiary Guaranty, a Note, the Credit Agreement, or any Loan Document;
(iii) an attorney is retained to enforce any of the other Loan Documents or to
provide advice or other representation with respect to the Loan Documents in
connection with an enforcement action or potential enforcement action; or
(iv) an attorney is retained to represent the Administrative Agent or any Lender
in any other legal proceedings whatsoever in connection with this Subsidiary
Guaranty, a Note, the Credit Agreement, any of the Loan Documents, or any
property securing the Facility Indebtedness (other than any action or proceeding
brought by any Lender or participant against the Administrative Agent alleging a
breach by the Administrative Agent of its duties under the Loan Documents), then
Subsidiary Guarantors shall pay to the Administrative Agent or such Lender upon
demand all reasonable attorney’s fees, costs and expenses, including, without
limitation, court costs, filing fees and all other costs and expenses incurred
in connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder.

D-6

 

 

 

8. The parties hereto intend that each provision in this Subsidiary Guaranty
comports with all applicable local, state and federal laws and judicial
decisions. However, if any provision or provisions, or if any portion of any
provision or provisions, in this Subsidiary Guaranty is found by a court of law
to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such portion, provision or provisions of this Subsidiary Guaranty
to be illegal, invalid, unlawful, void or unenforceable as written, then it is
the intent of all parties hereto that such portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Subsidiary Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Administrative Agent and the Lender or the
holder of a Note under the remainder of this Subsidiary Guaranty shall continue
in full force and effect.

9. Any indebtedness of Borrower to Subsidiary Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Subsidiary
Guarantors will not seek, accept, or retain for Subsidiary Guarantors’ own
account, any payment from Borrower on account of such subordinated debt at any
time when a Default exists under the Credit Agreement or the Loan Documents, and
any such payments to Subsidiary Guarantors made while any Default then exists
under the Credit Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Subsidiary Guarantors in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Subsidiary Guarantors hereunder.

10. Subsidiary Guarantors hereby subordinate to the Facility Indebtedness any
and all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Subsidiary
Guarantors may have against Borrower arising from a payment made by Subsidiary
Guarantors under this Subsidiary Guaranty and agree, until the entire Facility
Indebtedness is paid in full, not to assert or take advantage of any subrogation
rights of Subsidiary Guarantors or the Lenders or any right of Subsidiary
Guarantors or the Lenders to proceed against (i) Borrower for reimbursement, or
(ii) any other guarantor or any collateral security or guaranty or right of
offset held by the Lenders for the payment of the Facility Indebtedness and
performance of the Obligations, nor shall Subsidiary Guarantors seek or be
entitled to seek any contribution or reimbursement from Borrower or any other
guarantor in respect of payments made by Subsidiary Guarantors hereunder. It is
expressly understood that the agreements of Subsidiary Guarantors set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

D-7

 

 

 

12. Subsidiary Guarantors hereby submit to personal jurisdiction in the State of
Illinois for the enforcement of this Subsidiary Guaranty and waive any and all
personal rights to object to such jurisdiction for the purposes of litigation to
enforce this Subsidiary Guaranty. Subsidiary Guarantors hereby consent to the
jurisdiction of either the Illinois Courts located in Chicago, Illinois, or the
United States District Court for the Northern District of Illinois, in any
action, suit, or proceeding which the Administrative Agent or a Lender may at
any time wish to file in connection with this Subsidiary Guaranty or any related
matter. Subsidiary Guarantors hereby agree that an action, suit, or proceeding
to enforce this Subsidiary Guaranty may be brought in such state or federal
court in the State of Illinois and hereby waives any objection which Subsidiary
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.

13. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:

To Subsidiary Guarantors:

c/o Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Chief Accounting Officer

Phone: (630) 586-6590

Facsimile: (630) 586-6790

To KeyBank as Administrative Agent and as a Lender:

KeyBank National Association

1200 Abernathy Road NE

Suite 1500

Atlanta, Georgia 30368

Attention: Kevin Murray

Telephone: (770) 510-2168

Facsimile: (770) 510-2195

D-8

 

 

 

With a copy to:

Dentons US LLP

233 South Wacker Drive

Suite 5900

Chicago, Illinois 60606

Attention: Patrick G. Moran, Esq.

Telephone: (312) 876-8132

Facsimile: (312) 876-7934

If to any other Lender, to its address set forth in the Credit Agreement.

14. This Subsidiary Guaranty shall be binding upon the heirs, executors, legal
and personal representatives, successors and assigns of Subsidiary Guarantors
and shall inure to the benefit of the Administrative Agent’s and the Lenders’
respective successors and assigns.

15. This Subsidiary Guaranty shall be construed and enforced under the internal
laws of the State of Illinois.

16. SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS SUBSIDIARY GUARANTY OR
ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING
RELATIONSHIP WHICH IS THE SUBJECT OF THIS SUBSIDIARY GUARANTY AND AGREE THAT ANY
SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

17. From time to time, additional parties may execute a joinder substantially in
the form of Exhibit A hereto, and thereby become a party to this Subsidiary
Guaranty. From and after delivery of such joinder, the Subsidiary delivering
such joinder shall be a Subsidiary Guarantor, and be bound by all of the terms
and provisions of this Subsidiary Guaranty.

D-9

 

 

 

18. From time to time certain Subsidiary Guarantors shall be released from their
obligations under this Subsidiary Guaranty by the Administrative Agent upon
satisfaction of the conditions to such release established pursuant to Section
2.23(c) of the Credit Agreement. Notwithstanding the foregoing, the
Administrative Agent shall not be obligated to release any such Subsidiary from
this Subsidiary Guaranty if (i) such Subsidiary owns any other Unencumbered
Properties that are not being so released from such status or (ii) a Default or
Unmatured Default has occurred and is then continuing. In addition, effective as
of the date on which Borrower receives an Investment Grade Rating or any date
thereafter on which Borrower maintains such an Investment Grade Rating, Borrower
may request, upon not less than five (5) Business Days prior written notice to
the Administrative Agent, the release of all Subsidiary Guarantors from this
Subsidiary Guaranty, which release shall be effected by the Administrative Agent
so long as no Default or Unmatured Default shall have occurred and be then
continuing. Notwithstanding the foregoing, if any such Subsidiary Guarantor
shall then continue to have outstanding Recourse Indebtedness or Guarantee
Obligations to other creditors, the release of such Subsidiary Guarantor from
this Subsidiary Guaranty shall be deferred until such Subsidiary Guarantor has
been released from, or is simultaneously released from, such other Recourse
Indebtedness or Guarantee Obligations.

D-10

 

 

IN WITNESS WHEREOF, Subsidiary Guarantors have delivered this Subsidiary
Guaranty as of the date first written above.

  [Names of Subsidiary Guarantors]         By:

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation, its sole member

        By:     Its:     FEIN:    



D-11

 

 

EXHIBIT A TO SUBSIDIARY GUARANTY

FORM OF JOINDER TO SUBSIDIARY GUARANTY

THIS JOINDER is executed as of ___________, 201_ by the undersigned, each of
which hereby agrees as follows:

1. All capitalized terms used herein and not defined in this Joinder shall have
the meanings provided in that certain Subsidiary Guaranty (the “Guaranty”) dated
as of September 30, 2015 executed for the benefit of KeyBank National
Association, as agent for itself and certain other lenders, with respect to a
loan from the Lenders to Inland Real Estate Income Trust, Inc. (“Borrower”).

2. As required by the Credit Agreement described in the Guaranty, each of the
undersigned is executing this Joinder to become a party to the Guaranty.

3. Each and every term, condition, representation, warranty, and other provision
of the Guaranty, by this reference, is incorporated herein as if set forth
herein in full and the undersigned agrees to fully and timely perform each and
every obligation of a Subsidiary Guarantor under such Guaranty.

[INSERT SUBSIDIARY GUARANTOR SIGNATURE BLOCKS AND FEIN NUMBER]

FEIN NO.     By:           By:           Its:  



D-12

 

 

 

EXHIBIT E

FORM OF OPINION OF BORROWER’S COUNSEL

[To be inserted.]



E-1

 

 

EXHIBIT F

BORROWING NOTICE

Date:

KeyBank National Association

Real Estate Capital

127 Public Square, OH-01-27-0839

Cleveland, OH 44114

Attention: [__________________]

Borrowing Notice

Inland Real Estate Income Trust, Inc. (“Borrower”) hereby requests an Advance
pursuant to Section 2.8 of the Credit Agreement dated as of September 30, 2015
(as amended or modified from time to time, the “Credit Agreement”), among Inland
Real Estate Income Trust, Inc., the Lenders referenced therein, and you, as an
administrative agent for the Lenders.

An Advance is requested to be made in the amount of $__________, to be made on
_____________. Such Advance shall be a [LIBOR] [Floating Rate] Advance. [The
applicable Interest Period shall be _____________.]

The proceeds of the requested loan shall be directed to the following account:

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)

In support of this request, Inland Real Estate Income Trust, Inc. hereby
represents and warrants to the Administrative Agent and the Lenders that
acceptance of the proceeds of such Advance by the Borrower shall be deemed to
further represent and warrant that (i) such proceeds shall only be used for the
purposes set forth in Section 6.2 of the Credit Agreement and (ii) all
requirements of Section 4.2 of the Credit Agreement in connection with such
Advance have been satisfied at the time such proceeds are disbursed.

  Date:          

Inland Real Estate Income Trust, Inc.,

a Maryland Corporation,

        By:     Name:     Its:  



F-1

 

 

EXHIBIT G

APPLICABLE MARGINS

The interest due hereunder with respect to the Advances and the Facility Letter
of Credit Fees with respect to Facility Letters of Credit shall vary from time
to time and shall be determined by reference to the Type of Advance and the
Leverage Ratio in effect as of the last day of the most recent fiscal quarter of
the Borrower for which financial results have been reported. Any such change in
the Applicable Margin shall be made on the fifth (5th) day subsequent to the
date on which the Administrative Agent receives a compliance certificate
pursuant to Section 6.1(d) with respect to the preceding fiscal quarter of
Borrower. Such changes shall be given prospective effect only, and no
recalculation shall be done with respect to interest or Facility Letter of
Credit Fees accrued prior to the date of such change in the Applicable Margin.
If any such compliance certificate shall later be determined to be incorrect and
as a result a higher Applicable Margin should have been in effect for any
period, Borrower shall pay to the Administrative Agent for the benefit of the
Lenders all additional interest and fees which would have accrued if the
original compliance certificate had been correct, as shown on an invoice to be
prepared by the Administrative Agent and delivered to Borrower, on the next
Payment Date following delivery of such invoice. The per annum Applicable
Margins that will be either added to the Alternate Base Rate to determine the
Floating Rate or added to LIBOR Base Rate (as adjusted for any Reserve
Requirement) to determine the LIBOR Rate in effect from time to time during any
Interest Period with respect to Loans shall be determined as follows (the
"Leverage Based Pricing Schedule"):

  Leverage Ratio LIBOR
Applicable Margin

ABR
Applicable

Margin

    < 45% 1.40% 0.40%     > 45%, < 50% 1.55% 0.55%     > 50%, < 55% 1.70% 0.70%
    > 55%, < 60% 2.00% 1.00%     > 60%, < 65% (if permitted under Section
6.17(a)) 2.25% 1.25%  

 

Notwithstanding the foregoing, effective as of the date on which Borrower
receives an Investment Grade Rating or any date thereafter on which Borrower
maintains such an Investment Grade Rating, Borrower may elect, upon not less
than five (5) Business Days prior written notice to the Administrative Agent,
for the per annum Applicable Margins that will be either added to the Alternate
Base Rate to determine the Floating Rate or added to LIBOR Base Rate (as
adjusted for any Reserve Requirement) to determine the LIBOR Rate in effect from
time to time during any Interest Period with respect to Loans, as well as the
Facility Fee due under Section 2.5(b) thereafter to be determined as follows
(the "Ratings Based Pricing Schedule"):

 

G-1

 

 

 

Rating LIBOR
Applicable Margin ABR
Applicable Margin Facility
Fee Percentage At least A- or A3 0.875% 0% 0.125% At least BBB+ or Baa1 0.925%
0% 0.150% At least BBB or Baa2 1.05% 0.05% 0.200% At least BBB- or Baa3 1.25%
0.25% 0.250% Below BBB- or Baa3 1.65% 0.65% 0.300%

 

Any such election by Borrower shall be irrevocable and the Ratings Based Pricing
Schedule shall apply throughout the remaining term of the Loan.



 

G-2

 

 

EXHIBIT H

LIST OF INITIAL UNENCUMBERED PROPERTIES

 

Property Address City State Owner

Formation

Jurisdiction

Newington Fair   Newington CT IREIT Newington Fair, L.L.C. Delaware Harris Plaza
  Layton UT IREIT Layton Pointe, L.L.C. Delaware Landings at Ocean Isle   Ocean
Isle NC IREIT Ocean Isle Beach Landing, L.L.C. Delaware Copps   Stevens Point WI
IREIT Stevens Point Pinecrest, L.L.C. Delaware Shoppes at Lake Park   West
Valley City UT IREIT West Valley City Lake Park, L.L.C. Delaware Plaza at
Prairie Ridge   Pleasant Prairie WI IREIT Pleasant Prairie Plaza, L.L.C.
Delaware Regal Court   Shreveport LA IREIT Shreveport Regal Court, L.L.C.
Delaware Shops at Hawk Ridge   St. Louis MO IREIT Lake St. Louis Hawk Ridge,
L.L.C. Delaware Whispering Ridge   Omaha NE RE Income Omaha Whispering Ridge,
L.L.C. Delaware Frisco Marketplace   Frisco TX IREIT Frisco Marketplace, L.L.C.
Delaware Treasure Valley   Nampa ID IREIT Nampa Treasure Valley, L.L.C. Delaware
Yorkville Marketplace   Yorkville IL IREIT Yorkville Marketplace, L.L.C.
Delaware Dicks/PetSmart Center   Lawrence KS IREIT Lawrence Iowa Street, L.L.C.
Delaware



 

H-1

 

 

EXHIBIT I

NOTE

September 30, 2015

Inland Real Estate Income Trust, Inc., a corporation organized under the laws of
the State of Maryland (the “Borrower”), promises to pay to the order of
[______________________] (the “Lender”) the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to Article II of the
Credit Agreement (as the same may be amended or modified, the “Agreement”)
hereinafter referred to, in immediately available funds at the main office of
KeyBank National Association in Cleveland, Ohio, as Administrative Agent,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay remaining unpaid
principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Loan and the date and amount of each principal payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, dated as of September 30, 2015 among the
Borrower, KeyBank National Association individually and as Administrative Agent,
and the other Lenders named therein, to which Agreement, as it may be amended
from time to time, reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. Capitalized terms
used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.

 

I-1

 

 

 

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

 

INLAND REAL ESTATE INCOME TRUST, INC.,

a Maryland corporation

        By:     Name:     Title:  

 

I-2

 

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF INLAND REAL ESTATE INCOME TRUST, INC.,

DATED SEPTEMBER 30, 2015

 

Date  

Principal

Amount of

Loan

 

Maturity

of Interest

Period

 

Maturity

Principal

Amount

Paid

 

Unpaid

Balance

                                                     

 



 

I-3

 

 

EXHIBIT J

AMENDMENT REGARDING INCREASE

This Amendment to the Credit Agreement (the “Agreement”) is made as of
____________, 201_, by and among Inland Real Estate Income Trust, Inc. (the
“Borrower”), KeyBank National Association, as “Administrative Agent,” and one or
more existing or new “Lenders” shown on the signature pages hereof.

R E C I T A L S

A. Borrower, Administrative Agent and certain other Lenders have entered into an
Credit Agreement dated as of September 30, 2015 (as amended, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Credit Agreement.

B. Pursuant to the terms of the Credit Agreement, the Lenders initially agreed
to provide Borrower with Commitments in an aggregate principal amount of up to
$100,000,000. The Borrower and the Agent on behalf of the Lenders now desire to
amend the Credit Agreement in order to, among other things (i) increase the
Aggregate Commitment to $__________________; and (ii) admit [name of new banks]
as “Lenders” under the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1. The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.

2. From and after _________, ____ (the “Effective Date”) (i) [name of new banks]
shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Commitment to the amount shown next to their respective signatures
on the signature pages of this Amendment, each having a Commitment in the amount
shown next to their respective signatures on the signature pages of this
Amendment. The Borrower shall, on or before the Effective Date, execute and
deliver to each new Lender a Note to evidence the Loans to be made by such
Lender. Each existing Lender shall retain the Note previously issued to it,
which does not contain a stated amount, and such Note shall evidence the
increased Commitment of such existing Lender.

J-1

 

 

 

3. From and after the Effective Date, the Aggregate Commitment shall equal
__________ Million Dollars ($___,000,000).

4. For purposes of Article XIII of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

5. The Borrower hereby represents and warrants that, as of the Effective Date,
there is no Default or Unmatured Default, the representations and warranties
contained in Article V of the Credit Agreement are true and correct in all
material respects as of such date (except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date, and (ii) for changes in factual circumstances disclosed in
writing to the Administrative Agent and not prohibited under this Agreement) and
the Borrower has no offsets or claims against any of the Lenders.

6. As expressly modified as provided herein, the Credit Agreement shall continue
in full force and effect.

7. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.



J-2

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

  INLAND REAL ESTATE INCOME TRUST, INC.,
a Maryland corporation         By:     Name:     Title:          

Address:

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Chief Accounting Officer

Phone: (630) 586-6590

Facsimile: (630) 586-6790

       

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

        By:     Name:     Title:          

1200 Abernathy Road

Suite 1550

Atlanta, GA 30328

Attention: Nathan Weyer

Phone: (770) 510-2130

Facsimile: (770) 510-2195

 

  With a copy to:        

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Attention:  Michelle Barber

 

Real Estate Capital Client Services

Phone:  (216) ___-____

Facsimile:  (216) ___-____



J-3

 

 

 

  [NAME OF NEW LENDER]         By:     Print Name:     Title:           [Address
of New Lender]       Phone:     Facsimile:     Attention:     Amount of
Commitment:          



J-4

 

 

 

EXHIBIT K

SUBORDINATION AGREEMENT

The undersigned (the “Advisor”) acknowledges that Inland Real Estate Income
Trust, Inc. (the “Borrower”) has entered into an Credit Agreement of even date
herewith with KeyBank National Association as administrative agent (the
“Agent”), and the Lenders described therein, pursuant to which the Lenders have
agreed to make a revolving credit facility available to Borrower in an aggregate
principal amount of up to $100,000,000, subject to possible future increase to
an aggregate of up to $400,000,000. The Advisor has agreed to perform or supply
certain services pursuant to that certain Business Management Agreement dated
October 18, 2012 between the Borrower and the Advisor (as amended, the
“Contract”). The undersigned does hereby acknowledge and agree that the rights
of the Advisor under the Contract to receive payments shall be restricted as
provided in the first sentence of Section 6.22 of the Credit Agreement, a copy
of which is attached hereto as Attachment 1 and that any payments under such
Contract in excess of the accrued amounts permitted to be paid as of any date
are hereby subordinated to the payment in full of all obligations of the
Borrower to the Agent and Lenders under the Credit Agreement and all related
loan documents (the “Obligations”). Any payment received by the Advisor which is
subordinated to the Obligations and is not permitted by the terms of this
Subordination Agreement shall be held in trust by the Advisor for the benefit of
the Lenders and upon demand from the Administrative Agent shall be paid to the
Administrative Agent to be applied to the Obligations.

This Subordination Agreement is given by the Advisor for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Advisor, and the Advisor acknowledges that execution and delivery of this
Subordination Agreement by the Advisor is a condition precedent to the
performance by the Lenders of their obligations under the Credit Agreement.

EXECUTED as of September 30, 2015.

  IREIT Business Manager & Advisor, Inc.         By:     Name:     Title:  



K-1

 

 

 

ATTACHMENT 1 TO EXHIBIT K -- SUBORDINATION AGREEMENT

Any fees payable to the Advisor by the Borrower or any other member of the
Consolidated Group will be payable no more frequently than quarterly (other than
acquisition fees which may be paid on or about the time of the related
acquisition), and all such fees shall be subordinated to payment of all
Obligations then due and payable to the Administrative Agent or the Lenders as
provided in the subordination agreement attached as Exhibit K and shall not be
paid unless the Borrower is in compliance with all of its obligations under the
Loan Documents at the time of such payment and no Unmatured Default or Default
then exists hereunder.

K-2

 

 

SCHEDULE 5.6

LITIGATION

(See Section 5.6)

NONE



Schedule 5.6 - 1

 

 

SCHEDULE 5.7

SUBSIDIARIES OF BORROWER

NONE



Schedule 5.7 - 1

 

 

SCHEDULE 5.18

ENVIRONMENTAL MATTERS

(See Section 5.18)

NONE

 



Schedule 5.18 - 1

